Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 1 of 161




                   EXHIBIT K
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 2 of 161

                                                                                                                      CONFIDENTIAL


                               Claims 7, 8 and 13 of U.S. Patent No. RE42,368
                                                      v.
         Ciena Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


         Claim                                                          Product Analysis
1. An optical add-drop    Ciena makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:     (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                          is a wavelength separating-routing apparatus.

                          Several documents detail the functionality of Ciena’s ROADM products, including:
                              “Special Interoperability Test Certification of Ciena ActivSpan CN 4200 RS FlexSelect Advanced
                                 Services Platform with Software Release 7.2.0 Optical Transport System” from the Joint
                                 Interoperability Test Command at the Defense Information Systems Agency, dated February 11,
                                 2010 (“ROADM Test Certification”);
                              “Module Description and Specifications Manual Software Release 8.1” from Ciena regarding
                                 Ciena’s 4200 Advanced Services Platform, dated January 2013 (“ROADM Specification”);
                              “Advances in Optical Networking – Focus on Research Networks” by Jeff Verrant, a Senior
                                 Systems Engineer at Ciena Government Solutions, Inc. (“ROADM Powerpoint”);
                              “4200 ROADM, DWR, OCM and Amplifiers for the 4200 RS 17-slot Advanced Services
                                 Platform,” which is a datasheet about the 4200 ROADM from Ciena dated 2011 9 (“ROADM
                                 Datasheet”); and
                              information and documents available from Ciena’s website (www.ciena.com) (“Website”).

                          According to Ciena’s ROADM Datasheet:
                          “A ROADM architecture enables networks to maximize available system bandwidth by adding dynamic
                          reconfigurability at the individual wavelength level, ideal for network applications in which wavelength
                          planning is difficult due to uncertain traffic projections. As a result, changes in the network can happen on
                          demand without affecting other wavelengths and services.

                          “The nine-port, Wavelength Selectable Switch (WSS)-based DWR module performs the primary multi-
                          degree optical switching functionality at each ROADM node. Each DWR module contains a WSS capable



                                                                   1
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 3 of 161

                                                                                          CONFIDENTIAL


 of dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any
 combination, and can support 10G and 40G wavelengths simultaneously.

 “The DWR module also incorporates a passive wavelength combiner that can add or multiplex optical
 signals from up to nine tributary ports into an aggregate signal.

 “Network reconfiguration using the DWR module allows flexible, remote provisioning of any demand, and
 simplifies network planning by safeguarding upgrade capacity and extending network life—resulting in
 operational and capital savings and faster revenue capture.

 “In addition to remotely provisioned Add/Drop routing, 4200 ROADM supports automatic optical power
 control, which automatically adjusts optical power levels for add/drop and express traffic. To achieve
 power equalization across all wavelengths, each ROADM node requires one OCM module (OCM-8) to
 monitor the optical power levels of up to 44 different wavelengths on eight inputs.”


 According to Ciena’s Website, its ROADM Products offer the following features:

       “Expands degree capacity and express or add/drop traffic in-service, with single wavelength
        granularity
       Routes any optical channel or combination of channels to any port, with per-channel attenuation on
        all channels
       Combines optical and electrical technologies for ultimate flexibility
       Routes wavelength services from 155 Mb/s to 10 Gb/s anywhere on the network
       Optimizes wavelength utilization for sub-wavelength services
       Adds/drops 10 and 40G wavelengths to eight degrees through dynamic optical routing
       Delivers on-demand highbandwidth services, any port to any port
       Controls optical power levels automatically”

 According to Ciena’s Website, the DWR Module includes a WSS that operates as shown in the following
 figure:




                                        2
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 4 of 161

                                                                                                                   CONFIDENTIAL




                                                                                                  :
                          (www.ciena.com/products/4200-ROADM/tab/features/)

an input port for an input Ciena’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         As shown in Ciena’s ROADM Powerpoint, Ciena’s ROADM includes an input port for an input multi-
                           wavelength optical signal having first spectral channels as follows:




                                                                  3
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 5 of 161

                                                                                                          CONFIDENTIAL




                           (Ciena ROADM Powerpoint, slide 31.)

one or more other ports    Ciena’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                  As shown in Ciena’s ROADM Powerpoint, Ciena’s ROADMs include a WSS-based DWR module. The
                           DWR module includes one or more other ports for second spectral channels as follows:




                                                                 4
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 6 of 161

                                                                                                                  CONFIDENTIAL




                           (Ciena ROADM Powerpoint, slide 31.)

an output port for an      Ciena’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;            Ciena’s ROADM Powerpoint includes a figure that depicts how Ciena’s ROADM includes an output port
                           for an output multi-wavelength optical signal. The “Express” output port receives more than one
                           wavelength or spectral channel, thereby providing an output port for an output multi-wavelength optical
                           signal as follows:




                                                                  5
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 7 of 161

                                                                                                                   CONFIDENTIAL




                            (Ciena ROADM Powerpoint, slide 31.)

a wavelength-selective      The Ciena ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said spectral    According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
channels;                   include a WSS-based DWR module. The DWR module includes a wavelength-selective device for
                            spatially separating said spectral channels.

                            As shown in Ciena’s ROADM Powerpoint, its ROADMs include a WSS-based DWR module. The DWR
                            module includes a diffraction grating, which is a wavelength-selective device, as follows:


                                                                  6
                            Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 8 of 161

                                                                                                                      CONFIDENTIAL




                             (Ciena ROADM Powerpoint, slide 31.)

a spatial array of beam -    The Ciena ROADMs include a spatial array of beam-deflecting elements positioned such that each element
deflecting elements          receives a corresponding one of said spectral channels, each of said elements being individually and
positioned such that         continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected one
each element receives a      of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,      According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
each of said elements        include a WSS-based DWR module. The DWR module includes a spatial array of beam-deflecting


                                                                     7
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 9 of 161

                                                                                                                          CONFIDENTIAL


being individually and        elements positioned such that each element receives a corresponding one of said spectral channels, each of
continuously                  said elements being individually and continuously controllable in two dimensions to reflect its
controllable in two           corresponding spectral channel to a selected one of said ports and to control the power of the spectral
dimensions to reflect its     channel reflected to said selected port.
corresponding spectral
channel to a selected one     As shown in the below figure from Ciena’s ROADM Powerpoint, the WSS-based DWR module in its
of said ports and to          ROADM includes MEMs mirrors, each of which receives one wavelength (or spectral channel). The
control the power of the      MEMs mirrors are beam-deflecting elements. The MEMs mirrors are individually and continuously
spectral channel              controllable in two dimensions to reflect its corresponding spectral channel to a selected one of said ports
reflected to said selected    and to control the power of the spectral channel reflected to said selected port as follows:
port.




                                                                       8
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 10 of 161

                                                                                                                     CONFIDENTIAL




                            (Ciena ROADM Powerpoint, slide 31.)

                            According to Ciena’s Website, ROADM Specification, and ROADM Datasheet, Ciena’s “ROADM
                            supports automatic optical power control, which automatically adjusts optical power levels for add/drop and
                            express traffic.”

7. The optical add-drop     The Ciena ROADMs described in claim 1 further include alignment mirrors for adjusting alignment of said
apparatus of claim 1        input and output multi-wavelength optical signals and said second spectral channels with said wavelength-
further comprising          selective device.
alignment mirrors for


                                                                   9
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 11 of 161

                                                                                                                      CONFIDENTIAL


adjusting alignment of   As discussed above, Ciena ROADMs use at least a MEMs WSS. The WSS include alignment mirrors for
said input and output    adjusting alignment of said input and output multi-wavelength optical signals and said second spectral
multi-wavelength optical channels with said wavelength-selective device.
signals and said second
spectral channels with
said wavelength-
selective device.

8. The optical add-drop     The ROADMs described in claim 7 further comprise collimators associated with the alignment mirrors,
apparatus of claim 7        and imaging lenses in a telecentric arrangement with said alignment mirrors and said collimators.
further comprising
collimators associated      Ciena ROADMs use at least a MEMs WSS. The WSS include collimators associated with the alignment
with said alignment         mirrors, and imaging lenses in a telecentric arrangement with said alignment mirrors and said collimators.
mirrors, and imaging
lenses in a telecentric
arrangement with said
alignment mirrors and
said collimators.

13. The optical add-        The beam deflecting elements of the ROADMs described in claim 1 comprise micromachined mirrors.
drop apparatus of claim
1, wherein said beam-       Ciena ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include
deflecting elements         micromachined mirrors. Ciena represents in interrogatory responses that its ROADMs also include WSS
comprise                    devices from Finisar. Those devices include LCoS beam-deflecting elements that comprise micromachined
micromachined mirrors.      mirrors.



322420560.1




                                                                   10
                                 Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 12 of 161

                                                                                                                              CONFIDENTIAL


                                         Claim 12 of U.S. Patent No. RE42,678
                                                           v.
               Ciena Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


             Claim                                                                    Product Analysis
1. A wavelength-separating-          Ciena makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:       (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                     wavelength separating-routing apparatus.

                                     Several documents detail the functionality of Ciena’s ROADM products, including:
                                         “Special Interoperability Test Certification of Ciena ActivSpan CN 4200 RS FlexSelect Advanced
                                            Services Platform with Software Release 7.2.0 Optical Transport System” from the Joint Interoperability
                                            Test Command at the Defense Information Systems Agency, dated February 11, 2010 (“ROADM Test
                                            Certification”);
                                         “Module Description and Specifications Manual Software Release 8.1” from Ciena regarding Ciena’s
                                            4200 Advanced Services Platform, dated January 2013 (“ROADM Specification”);
                                         “Advances in Optical Networking – Focus on Research Networks” by Jeff Verrant, a Senior Systems
                                            Engineer at Ciena Government Solutions, Inc. (“ROADM Powerpoint”);
                                         “4200 ROADM, DWR, OCM and Amplifiers for the 4200 RS 17-slot Advanced Services Platform,”
                                            which is a datasheet about the 4200 ROADM from Ciena dated 2011 9 (“ROADM Datasheet”); and
                                         information and documents available from Ciena’s website (www.ciena.com) (“Website”).

                                     According to Ciena’s ROADM Datasheet:
                                     “A ROADM architecture enables networks to maximize available system bandwidth by adding dynamic
                                     reconfigurability at the individual wavelength level, ideal for network applications in which wavelength
                                     planning is difficult due to uncertain traffic projections. As a result, changes in the network can happen on
                                     demand without affecting other wavelengths and services.

                                     “The nine-port, Wavelength Selectable Switch (WSS)-based DWR module performs the primary multi-degree
                                     optical switching functionality at each ROADM node. Each DWR module contains a WSS capable of
                                     dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any combination,
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 13 of 161

                                                                                          CONFIDENTIAL


    and can support 10G and 40G wavelengths simultaneously.

    “The DWR module also incorporates a passive wavelength combiner that can add or multiplex optical signals
    from up to nine tributary ports into an aggregate signal.

    “Network reconfiguration using the DWR module allows flexible, remote provisioning of any demand, and
    simplifies network planning by safeguarding upgrade capacity and extending network life—resulting in
    operational and capital savings and faster revenue capture.

    “In addition to remotely provisioned Add/Drop routing, 4200 ROADM supports automatic optical power
    control, which automatically adjusts optical power levels for add/drop and express traffic. To achieve power
    equalization across all wavelengths, each ROADM node requires one OCM module (OCM-8) to monitor the
    optical power levels of up to 44 different wavelengths on eight inputs.”


    According to Ciena’s Website, its ROADM Products offer the following features:

          “Expands degree capacity and express or add/drop traffic in-service, with single wavelength granularity
          Routes any optical channel or combination of channels to any port, with per-channel attenuation on all
           channels
          Combines optical and electrical technologies for ultimate flexibility
          Routes wavelength services from 155 Mb/s to 10 Gb/s anywhere on the network
          Optimizes wavelength utilization for sub-wavelength services
          Adds/drops 10 and 40G wavelengths to eight degrees through dynamic optical routing
          Delivers on-demand highbandwidth services, any port to any port
          Controls optical power levels automatically”

    According to Ciena’s Website, the DWR Module includes a WSS that operates as shown in the following figure:
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 14 of 161

                                                                                                                          CONFIDENTIAL




                                                                                                            :
                                      (www.ciena.com/products/4200-ROADM/tab/features/)

a) multiple fiber collimators,        The Ciena ROADMs include multiple fiber collimators, providing an input port for a multi -wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
                                      include a WSS-based DWR module (“DWR module”). The DWR module includes multiple fiber collimators,
                                      providing an input for multi-wavelength optical signal and a plurality of output ports.


b) a wavelength-separator, for        The Ciena ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 15 of 161

                                                                                                                      CONFIDENTIAL


into multiple spectral channels;   According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
                                   include a WSS-based DWR module. The DWR module includes a wavelength separator, for separating multi-
                                   wavelength optical signal from said input port into multiple spectral channels.

                                   As shown in Ciena’s ROADM Powerpoint, the DWR module includes a diffraction grating, which is a
                                   wavelength separator, as follows:




                                   (Ciena ROADM Powerpoint, slide 31.)

c) a beam-focuser, for focusing    The Ciena ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 16 of 161

                                                                                                                            CONFIDENTIAL


said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
                                     include a WSS-based DWR module. The DWR module includes a beam-focuser, for focusing said spectral
                                     channels into corresponding spectral spots.

d) a spatial array of channel        The Ciena ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral        any selected ones of said output ports and to control the power of said received spectral channels coupled into
channels, said channel               said output ports.
micromirrors being pivotal about
two axes and being individually      According to Ciena’s ROADM Datasheet, ROADM Specification, and Website, Ciena’s ROADM products
and continuously controllable to     include a WSS-based DWR module. The DWR module includes a spatial array of channel micromirrors
reflect corresponding received       positioned such that each channel micromirror receives one of said spectral channels, said channel micromirrors
spectral channels into any           being pivotal about two axes and being individually and continuously controllable to reflect said corresponding
selected ones of said output ports   received spectral channels into any selected ones of said output ports and to control the power of said received
and to control the power of said     spectral channels coupled into said output ports.
received spectral channels
coupled into said output ports.      As shown in the below figure from Ciena’s ROADM Powerpoint, the micromirrors are being pivotal about two
                                     axes and being individually and continuously controllable to reflect said corresponding received spectral
                                     channels into any selected ones of said output ports and to control the power of said received spectral channels
                                     coupled into said output ports as follows:
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 17 of 161

                                                                                                                      CONFIDENTIAL




                                 (Ciena ROADM Powerpoint, slide 31.)

                                 According to Ciena’s Website, ROADM Specification, and ROADM Datasheet, Ciena’s “ROADM supports
                                 automatic optical power control, which automatically adjusts optical power levels for add/drop and express
                                 traffic.”


12. The wavelength-separating-   The channel micromirrors of the ROADMs described in claim 1 are silicon micromachined mirrors.
routing apparatus of claim 1
wherein each channel micro-      Ciena ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include silicon
                              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 18 of 161

                                                                                                                      CONFIDENTIAL


mirror is a silicon micromachined   micromachined mirrors. Ciena represents in interrogatory responses that its ROADMs also include WSS devices
mirror.                             from Finisar. Those devices include LCoS beam-deflecting elements that comprise silicon micromachined
                                    mirrors.




       322420574.1
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 19 of 161

                                                                                                                CONFIDENTIAL


                                Claims 7, 8 and 13 of U.S. Patent No. RE42,368
                                                       v.
               Cisco Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Devices


         Claim                                                           Product Analysis
1. An optical add-drop     Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:      (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                           is a wavelength separating-routing apparatus.

                           Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
                           (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                           is a wavelength separating-routing apparatus.

                           Several documents detail the functionality of Cisco’s ROADM products, including:
                               “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco
                                  ONS 15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                               “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                               “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated
                                  2013 (“NCS 2000 Data Sheet 2”);
                               “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                  (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                  (“ONS 15200 Webpage”);
                               “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                  dated 1992-2005 (“ONS 15200 Data Sheet”);
                               “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                  “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed
                                  in reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C
                                  and 40-WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards”
                                  (“ROADM Configuration Chapter”); and
                               information and documents available from Cisco’s website (www.cisco.com) (“Website”).




                                                                 1
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 20 of 161

                                                                                             CONFIDENTIAL


  According to Cisco’s ONS 15454 Data Sheet:
  “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
  intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro)
  and regional bandwidth.”

  Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch
  (40-WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

  “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop
  wavelength in a node vs. let it pass through the node), an ROADM node based on 40-WXC units can
  support up to degree-8 reconfigurability. This means that for each wavelength it is possible to decide if it
  has to be locally dropped or routed to any of the other 7 pass-through directions of the node. Such a
  capability not only enhances the flexibility of the DWDM transport network but also dramatically reduces
  the need for costly transponders to perform optical-to-electrical-to-optical conversion (typically 2
  transponders/crossponders per add/drop channel or wavelength).”

  “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough
  for most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS
  units, one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating
  on the even channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with
  existing 32-channel ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility
  for Cisco ONS 15454 MSTP deployments.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different types of
  DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer
  and 40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by
  the 40-WXC unit.”

  “Embedded automatic power control mechanisms feature the possibility to interface with different type of
  DWDM units without requiring external attenuators.”

  A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units,
  including a “40-Channel Wavelength Selective Switch”



                                          2
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 21 of 161

                                                                                      CONFIDENTIAL



  The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
  Cisco’s ROADM:




  The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
  ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a
  Cisco’s ROADM and how Cisco’s ROADM can add and drop signals:




                                       3
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 22 of 161

                                                                                    CONFIDENTIAL




  According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS
  15200 series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454.
  The ONS 15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the
  ONS 15454 and vice versa.

  According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of



                                       4
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 23 of 161

                                                                                             CONFIDENTIAL


  intuitive, compact, passive devices used in a variety of applications. These range from low latency, point-
  to-point data center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM)
  based metropolitan rings.”

  According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
  Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the
  relationship of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are
  “single-slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following
  functional blocks onto a single line card:
  “• Optical preamplifier
  • Optical booster amplifier


                                          5
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 24 of 161

                                                                                           CONFIDENTIAL


  • Optical service channel (OSC) filter
  • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
  • Optical channel monitor (OCM)”

  According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
  manage up to 40 channels spaced at 100GHz on each port.”

  Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes
  the “40-WSS-C and 40-WSS-CE Card” as follows:

  “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-
  channel wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-
  GHz-spaced channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel
  Allocation Plan) and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is
  bidirectional and optically passive. The card can be installed in Slots 1 to 6 and 12 to 17

  “The 40-WSS-C or 40-WSS-CE features include:
  • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP
  RX) in one direction and from the COM-RX port in the other direction.
  • Per-channel optical power monitoring using photodiodes.
  • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then
  to the other 40-WSS-C (or 40-WSS-CE) card.
  • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case
  of electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA
  setting is also available.”

  “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is
  directed to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped.
  If the pass-through wavelength is stopped, a new channel can be added at the ADD port. The card’s second
  AWG multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an



                                         6
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 25 of 161

                                                                                         CONFIDENTIAL


  individual switch element that selects whether an individual channel is added. Each add port has optical
  power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
  client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
  card also has one LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
  sends it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
  the OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
  in the same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
  NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
  40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
  40-WSS-C or 40-WSS-CE Block Diagram:”




                                        7
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 26 of 161

                                                                                       CONFIDENTIAL




  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
  as follows:

  “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
  to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
  level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
  WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
  DMX-CE) single-slot cards (for a total of six slots in the chassis).”

  According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
  functionality as follows:

  “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
  The following table lists the physical diode descriptions.”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:



                                        8
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 27 of 161

                                                                                          CONFIDENTIAL


  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible
  spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
  network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
  combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
  multiplexing and demultiplexing to ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
  Line Card N-Degree ROADM Layout,” which includes several WSS devices:




  Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
  “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.




                                         9
                       Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 28 of 161

                                                                                                                   CONFIDENTIAL


an input port for an input Cisco’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                           cards, Cisco’s ROADM includes an input port for an input multi-wavelength optical signal having first
                           spectral channels as follows:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
                          sends it to the optical splitter.
                          • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
                          the OPT-BST card) for transmission outside of the NE.
                          • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
                          in the same NE.
                          • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
                          NE.
                          • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
                          40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

                          “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
                          40-WSS-C or 40-WSS-CE Block Diagram:”

                          According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an input port for an input multi-
                          wavelength optical signal having first spectral channels as follows:

                          “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
                          multidegree switching capabilities not only at the individual wavelength level but also with flexible
                          spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the



                                                                 10
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 29 of 161

                                                                                                                    CONFIDENTIAL


                            network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
                            combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
                            multiplexing and demultiplexing to ROADM nodes.”

                            Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
                            Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an input port for
                            an input multi-wavelength optical signal having first spectral channels as follows:




one or more other ports     Cisco’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                   As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                            cards, Cisco’s ROADM includes one or more other ports for second spectral channels as follows:




                                                                   11
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 30 of 161

                                                                                          CONFIDENTIAL


  “The 40-WSS-C or 40-WSS-CE has eight types of ports:
  • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
  individual switch element that selects whether an individual channel is added. Each add port has optical
  power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
  client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
  card also has one LC-PC-II optical connector for the main input.
  • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and
  sends it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
  the OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
  in the same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
  NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
  40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
  40-WSS-C or 40-WSS-CE Block Diagram:”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes one or more other ports for
  second spectral channels as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible
  spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
  network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
  combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
  multiplexing and demultiplexing to ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
  Line Card N-Degree ROADM Layout,” which includes several WSS devices that include one or more other
  ports for second spectral channels as follows:



                                         12
                      Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 31 of 161

                                                                                                                  CONFIDENTIAL




an output port for an     Cisco’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           As shown in Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop
                          cards, Cisco’s ROADM includes an output port for an output multi-wavelength optical signal:

                          “The 40-WSS-C or 40-WSS-CE has eight types of ports:
                          • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
                          individual switch element that selects whether an individual channel is added. Each add port has optical
                          power regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the
                          client input interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE
                          card also has one LC-PC-II optical connector for the main input.
                          • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and


                                                                13
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 32 of 161

                                                                                          CONFIDENTIAL


  sends it to the optical splitter.
  • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example,
  the OPT-BST card) for transmission outside of the NE.
  • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card
  in the same NE.
  • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the
  NE.
  • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the
  40-DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

  “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3:
  40-WSS-C or 40-WSS-CE Block Diagram:”

  According to Cisco’s NCS 2000 Data Sheet 2, Cisco’s ROADM includes an output port for an output
  multi-wavelength optical signal as follows:

  “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
  multidegree switching capabilities not only at the individual wavelength level but also with flexible
  spectrum allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the
  network to build ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a
  combination of the two. By using a simple software reconfiguration, the same unit can provide colorless
  multiplexing and demultiplexing to ROADM nodes.”

  Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM
  Line Card N-Degree ROADM Layout,” which includes several WSS devices that include an output port for
  an output multi-wavelength optical signal as follows:




                                         14
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 33 of 161

                                                                                                                      CONFIDENTIAL




a wavelength-selective       The Cisco ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said spectral     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
channels;                    (“switching module”). The switching module includes a a wavelength-selective device for spatially
                             separating said spectral channels.

a spatial array of beam-     The Cisco ROADMs include a spatial array of beam-deflecting elements positioned such that each element
deflecting elements          receives a corresponding one of said spectral channels, each of said elements being individually and
positioned such that         continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected one
each element receives a      of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,
each of said elements


                                                                    15
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 34 of 161

                                                                                                                         CONFIDENTIAL


being individually and       According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
continuously                 (“switching module”). The switching module includes a spatial array of beam-deflecting elements
controllable in two          positioned such that each element receives a corresponding one of said spectral channels, each of said
dimensions to reflect its    elements being individually and continuously controllable in two dimensions to reflect its corresponding
corresponding spectral       spectral channel to a selected one of said ports and to control the power of the spectral channel reflected to
channel to a selected one    said selected port.
of said ports and to
control the power of the     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
spectral channel             functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an
reflected to said selected   individual wavelength level.
port.
                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality
                             as follows:

                             “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card
                             to implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel
                             level using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-
                             WSS-CE) card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-
                             DMX-CE) single-slot cards (for a total of six slots in the chassis).”

                             According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                             functionality as follows:

                             “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card.
                             The following table lists the physical diode descriptions.”

                             Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use
                             “MEMS,” which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

7. The optical add-drop      The Cisco ROADMs described in claim 1 further include alignment mirrors for adjusting alignment of said
apparatus of claim 1         input and output multi-wavelength optical signals and said second spectral channels with said wavelength-
further comprising           selective device.
alignment mirrors for


                                                                     16
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 35 of 161

                                                                                                                     CONFIDENTIAL


adjusting alignment of   As set forth in Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide “per-channel optical
said input and output    power monitoring using photodiodes” and “aggregate DWDM signal monitoring and control through a
multi-wavelength optical variable optical attenuator.”
signals and said second
spectral channels with
said wavelength-
selective device.


Cisco’s ROADMs use at least a MEMs WSS. The WSS include
alignment mirrors for adjusting alignment of said input and output
multi-wavelength optical signals and said second spectral
channels with said wavelength-selective device.

8. The optical add-drop apparatus of claim 7 further comprising       The ROADMs described in claim 7 further comprise collimators
collimators associated with said alignment mirrors, and imaging       associated with the alignment mirrors, and imaging lenses in a
lenses in a telecentric arrangement with said alignment mirrors       telecentric arrangement with said alignment mirrors and said
and said collimators.                                                 collimators.

                                                                      Cisco’s ROADMs use at least a MEMs WSS. The WSS include
                                                                      collimators associated with the alignment mirrors, and imaging
                                                                      lenses in a telecentric arrangement with said alignment mirrors
                                                                      and said collimators.


13. The optical add-drop apparatus of claim 1, wherein said           The beam deflecting elements of the ROADMs described in claim
beam-deflecting elements comprise micromachined mirrors.              1 comprise micromachined mirrors.

                                                                      Cisco’s ROADMs use at least a MEMs mirror array in the WSSs
                                                                      of the ROADMs. The WSS include micromachined mirrors.




                                                                     17
              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 36 of 161

                                                                                     CONFIDENTIAL

322421254.1




                                               18
                                 Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 37 of 161

                                                                                                                        CONFIDENTIAL


                                            Claim 12 of U.S. Patent No. RE42,678
                                                              v.
                      Cisco Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Devices


             Claim                                                                    Product Analysis
1. A wavelength-separating-          Cisco makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:       (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                     wavelength separating-routing apparatus.

                                     Several documents detail the functionality of Cisco’s ROADM products, including:
                                         “Data Sheet: 40-Channel Reconfigurable Optical Add/Drop Multiplexing Portfolio for the Cisco ONS
                                            15454 Multiservice Transport Platform,” dated 1992-2007 (“ONS 15454 Data Sheet”);
                                         “Data Sheet: Cisco NCS 2000 Service Line Cards,” dated 2013 (“NCS 2000 Data Sheet 1”);
                                         “Data Sheet: Cisco Network Convergence System 2000 ROADM and Amplifier Line Cards,” dated 2013
                                            (“NCS 2000 Data Sheet 2”);
                                         “Cisco ONS 15200 Series DWDM Systems,” from Cisco’s website
                                            (www.cisco.com/c/en/us/products/optical-networking/ons-15200-series-dwdm-systems/index.html)
                                            (“ONS 15200 Webpage”);
                                         “Data Sheet: Cisco ONS 15216 C L-Band Splitter/Combiner Module for Cisco ONS 15454 MSTP”
                                            dated 1992-2005 (“ONS 15200 Data Sheet”);
                                         “Cisco NCS 2002 and NCS 2006 Line Card Configuration Guide, Release 10.x.x,” chapter titled
                                            “Provisioning Reconfigurable Optical Add/Drop Cards,” which “describes the line cards deployed in
                                            reconfigurable optical add/drop (ROADM) networks,” pp12-16, which focus on the “40-WSS-C and 40-
                                            WSS-CE Card,” and pp 31-38, which focus on “Single Module ROADM (SMR-C) Cards” (“ROADM
                                            Configuration Chapter”); and
                                         information and documents available from Cisco’s website (www.cisco.com) (“Website”).

                                     According to Cisco’s ONS 15454 Data Sheet:
                                     “The Cisco® ONS 15454 Multiservice Transport Platform (MSTP) (Figure 1) provides a comprehensive,
                                     intelligent dense wavelength-division multiplexing (DWDM) solution for expanding metropolitan (metro) and
                                     regional bandwidth.”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 38 of 161

                                                                                            CONFIDENTIAL



    Figure 1 is labeled as “40-Channel Wavelength Cross-Connect (40-WXC), Wavelength Selective Switch (40-
    WSS), Multiplexer (40-MUX), and Demultiplexer (40-DMX) Units.”

    “While Wavelength Selective Switch (WSS) units provide degree-2 type reconfigurability (drop wavelength in a
    node vs. let it pass through the node), an ROADM node based on 40-WXC units can support up to degree-8
    reconfigurability. This means that for each wavelength it is possible to decide if it has to be locally dropped or
    routed to any of the other 7 pass-through directions of the node. Such a capability not only enhances the
    flexibility of the DWDM transport network but also dramatically reduces the need for costly transponders to
    perform optical-to-electrical-to-optical conversion (typically 2 transponders/crossponders per add/drop channel
    or wavelength).”

    “As even in complex mesh network topologies it is likely that degree-2 reconfigurability would be enough for
    most of the node, the 40-channel ROADM portfolio includes also two different versions of the 40-WSS units,
    one operating on the odd channels of the C band spectrum (40-WSS-C) and the other one operating on the even
    channels of the C band spectrum (40-WSS-CE). The units can be used in conjunction with existing 32-channel
    ROADM solutions and with 40-WXC units to provide the greatest degree of flexibility for Cisco ONS 15454
    MSTP deployments.”

    “Embedded automatic power control mechanisms feature the possibility to interface with different types of
    DWDM units without requiring external attenuators. Used in conjunction with the 40-channel Multiplexer and
    40-channel Demultiplexer allows to manage local add/drop traffic of the specific direction supported by the 40-
    WXC unit.”

    “Embedded automatic power control mechanisms feature the possibility to interface with different type of
    DWDM units without requiring external attenuators.”

    A chart in Cisco’s ONS 15454 Data Sheet lists the components within the 40-Channel ROADM Units, including
    a “40-Channel Wavelength Selective Switch”

    The following figure 3 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 40-Channel Degree-2
    ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
    ROADM:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 39 of 161

                                                                                    CONFIDENTIAL




    The following figure 4 from Cisco’s ONS 15454 Data Sheet is a chart of the “MSTP 80-Channel Degree-2
    ROADM Node” and shows how wavelength selective switches (labeled “WSS”) are integrated within a Cisco’s
    ROADM and how Cisco’s ROADM can add and drop signals:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 40 of 161

                                                                                    CONFIDENTIAL




    According to Cisco’s ONS 15200 Data Sheet and ONS 15200 Webpage, both of which describe the ONS 15200
    series of Cisco products, the ONS 15216 is the front end to the WSS ROADM in the ONS 15454. The ONS
    15216 and ONS 15454 are integral to one another, so the ONS 15216 cannot work without the ONS 15454 and
    vice versa.

    According to Cisco’s ONS 15200 Webpage, “Cisco ONS 15200 Series DWDM Systems consist of intuitive,
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 41 of 161

                                                                                           CONFIDENTIAL


    compact, passive devices used in a variety of applications. These range from low latency, point-to-point data
    center interconnect to passive or reconfigurable optical add/drop multiplexer- (ROADM) based metropolitan
    rings.”

    According to Cisco’s ONS 15200 Data Sheet, Figure 3 describes “Cisco ONS 15216 C+L-Band
    Splitter/Combiner Module Deployed in a Cisco ONS 15454 MSTP ROADM Node” and depicts the relationship
    of Cisco’s 15200 series products with Cisco’s 15454 ROADM as follows:




    According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards are “single-
    slot 40-channel single module ROADM (SMR-C) cards” and they “integrate the following functional blocks
    onto a single line card:
    “• Optical preamplifier
    • Optical booster amplifier
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 42 of 161

                                                                                          CONFIDENTIAL


    • Optical service channel (OSC) filter
    • 2x1 wavelength cross-connect (WXC) or a 4x1 WXC
    • Optical channel monitor (OCM)”

    According to Cisco’s ROADM Configuration Chapter, the Single Module ROADM (SMR-C) Cards “can
    manage up to 40 channels spaced at 100GHz on each port.”

    Cisco’s ROADM Configuration Chapter about provisioning reconfigurable optical add/drop cards describes the
    “40-WSS-C and 40-WSS-CE Card” as follows:

    “The double-slot 40-channel wavelength selective switch C-band (40-WSS-C) or the double-slot 40-channel
    wavelength selective switch even-channel C-band (40-WSS-CE) card switches 40 ITU-T 100-GHz-spaced
    channels identified in the channel plan (Table 4: Channel Allocation Plan or Table 5: Channel Allocation Plan)
    and sends them to dedicated output ports. The 40-WSS-C or 40-WSS-CE card is bidirectional and optically
    passive. The card can be installed in Slots 1 to 6 and 12 to 17

    “The 40-WSS-C or 40-WSS-CE features include:
    • Receipt of an aggregate DWDM signal into 40 output optical channels from the Line receive port (EXP RX) in
    one direction and from the COM-RX port in the other direction.
    • Per-channel optical power monitoring using photodiodes.
    • Signal splitting in a 70%-to-30% ratio, sent to the 40-DMX-C (or 40-DMX-CE) for dropping signals, then to
    the other 40-WSS-C (or 40-WSS-CE) card.
    • Aggregate DWDM signal monitoring and control through a variable optical attenuator (VOA). In the case of
    electrical power failure, the VOA is set to its maximum attenuation for safety purposes. A manual VOA setting
    is also available.”

    “Within the 40-WSS-C or 40-WSS-CE card, the first AWG opens the spectrum and each wavelength is directed
    to one of the ports of a 1x2 optical switch. The same wavelength can be passed through or stopped. If the pass-
    through wavelength is stopped, a new channel can be added at the ADD port. The card’s second AWG
    multiplexes all of the wavelengths, and the aggregate signal is output through the COM-TX port.”

    “The 40-WSS-C or 40-WSS-CE has eight types of ports:
    • ADD RX ports (1 to 40): These ports are used for adding channels. Each add channel is associated with an
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 43 of 161

                                                                                         CONFIDENTIAL


    individual switch element that selects whether an individual channel is added. Each add port has optical power
    regulation provided by a VOA. The five connectors on the card faceplate accept MPO cables for the client input
    interfaces. MPO cables break out into eight separate cables. The 40-WSS-C or 40-WSS-CE card also has one
    LC-PC-II optical connector for the main input.
    • COM RX: The COM RX port receives the optical signal from a preamplifier (such as the OPT-PRE) and sends
    it to the optical splitter.
    • COM TX: The COM TX port sends an aggregate optical signal to a booster amplifier card (for example, the
    OPT-BST card) for transmission outside of the NE.
    • EXP RX port: The EXP RX port receives an optical signal from another 40-WSS-C or 40-WSS-CE card in the
    same NE.
    • EXP TX: The EXP TX port sends an optical signal to the other 40-WSS-C or 40-WSS-CE card within the NE.
    • DROP TX port: The DROP TX port sends the split off optical signal that contains drop channels to the 40-
    DMX-C( or 40-DMX-CE) card, where the channels are further processed and dropped.

    “The following figure shows a functional block diagram of the 40-WSS-C or 40-WSS-CE card: Figure 3: 40-
    WSS-C or 40-WSS-CE Block Diagram:”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 44 of 161

                                                                                          CONFIDENTIAL


    According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
    follows:

    “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
    implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
    using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
    card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
    slot cards (for a total of six slots in the chassis).”

    According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
    functionality as follows:

    “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
    following table lists the physical diode descriptions.”

    According to Cisco’s NCS 2000 Data Sheet 2, Cisco provides a ROADM as follows:

    “The Cisco 16-port Flex Spectrum ROADM Line Card (16-WXC-FS) is a double-slot unit that provides
    multidegree switching capabilities not only at the individual wavelength level but also with flexible spectrum
    allocations. You can use the 16-port Flex Spectrum ROADM Line Card in the core of the network to build
    ROADM nodes with 96 channels spaced at 50-GHz, FlexSpectrum channels, or a combination of the two. By
    using a simple software reconfiguration, the same unit can provide colorless multiplexing and demultiplexing to
    ROADM nodes.”

    Figure 4 of Cisco’s NCS 2000 Data Sheet 2 provides a picture of the “16-port Flex Spectrum ROADM Line
    Card N-Degree ROADM Layout,” which includes several WSS devices:
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 45 of 161

                                                                                                                           CONFIDENTIAL




                                      Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                      which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

a) multiple fiber collimators,        The Cisco ROADMs include multiple fiber collimators, providing an input port for a multi-wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                      (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
                                      wavelength optical signal and a plurality of output ports.

b) a wavelength-separator, for        The Cisco ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 46 of 161

                                                                                                                             CONFIDENTIAL


into multiple spectral channels;     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a wavelength separator, for separating multi-wavelength
                                     optical signal from said input port into multiple spectral channels.

c) a beam-focuser, for focusing      The Cisco ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
                                     (“switching module”). The switching module includes a beam-focuser, for focusing said spectral channels into
                                     corresponding spectral spots.

d) a spatial array of channel        The Cisco ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral        any selected ones of said output ports and to control the power of said received spectral channels coupled into
channels, said channel               said output ports.
micromirrors being pivotal about
two axes and being individually      According to Cisco’s Data Sheets and website, Cisco’s ROADM products include a WSS-based card
and continuously controllable to     (“switching module”). The switching module includes a spatial array of channel micromirrors positioned such
reflect corresponding received       that each channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal
spectral channels into any           about two axes and being individually and continuously controllable to reflect said corresponding received
selected ones of said output ports   spectral channels into any selected ones of said output ports and to control the power of said received spectral
and to control the power of said     channels coupled into said output ports.
received spectral channels
coupled into said output ports.      According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide complete ROADM
                                     functionality and allow for the adding, dropping, multiplexing, switching, and routing of signals on an individual
                                     wavelength level.

                                     According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide ROADM functionality as
                                     follows:

                                     “The 40-WSS-C (or 40-WSS-CE) card works in combination with the 40-DMX-C (or 40-DMX-CE) card to
                                     implement ROADM functionality. As a ROADM node, the node can be configured at the optical channel level
                              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 47 of 161

                                                                                                                      CONFIDENTIAL


                                    using CTC, Cisco Transport Planner, and CTM. ROADM functionality using the 40-WSS-C (or 40-WSS-CE)
                                    card requires two 40-WSS-C (or 40-WSS-CE) double-slot cards and two 40-DMX-C (or 40-DMX-CE) single-
                                    slot cards (for a total of six slots in the chassis).”

                                    According to Cisco’s ROADM Configuration Chapter, Cisco’s WSS cards provide power monitoring
                                    functionality as follows:

                                    “The 40-WSS-C (or 40-WSS-CE) has physical diodes that monitor power at various locations on the card. The
                                    following table lists the physical diode descriptions.”

                                    Cisco’s ONS 15454 Data Sheet also states that it’s 40-WXC-C component in its ROADM devices use “MEMS,”
                                    which are micro-electromechanical mirrors, to switch (route/add/drop/attenuate/etc.) the signals.

12. The wavelength-separating-      The channel micromirrors of the ROADMs described in claim 1 are silicon micromachined mirrors.
routing apparatus of claim 1
wherein each channel micro-         Cisco ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include silicon
mirror is a silicon micromachined   micromachined mirrors.
mirror.




       322421258.1
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 48 of 161

                                                                                                                  CONFIDENTIAL



                                  Claims 1-2 of U.S. Patent No. RE42,368
                                                     v.
        Coriant Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


         Claim                                                           Product Analysis
1. An optical add-drop     Coriant makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:      (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                           is a wavelength separating-routing apparatus.

                           Coriant is a successor company to Nokia Siemens Optical GmbH (“Nokia Siemens”) and to its ROADMs –
                           the hiT7300 or SURPASS hiT 7300. See http://en.wikipedia.org/wiki/Coriant;
                           http://www.lightreading.com/coriant-separates-from-nsn/d/d-id/702535;
                           http://www.lightwaveonline.com/articles/2013/03/ex-nsn-optical-division-anticipates-new-start-as-
                           coriant.html.

                           Several documents detail the functionality of Coriant’s ROADM products, including:
                               “Hardware and Functionality” documenting the features of the SURPASS 7300 ROADM, from
                                  Nokia Siemens, dated 2011 (“Specifications”);
                               “Datasheet: SURPASS hiT 7300, Next-Generation Nulti-Haul DWDM Platform,” from Nokia
                                  Siemens, dated 2007 (“Datasheet”); and
                               information and documents available from Coriant’s website
                                  (http://www.coriant.com/products/hit7300.asp) (“Website”) (collectively, ROADM Materials”).

                           According to Tellabs’s Specifications, the hiT 7300 uses wavelength selective switches (“WSS”) as
                           follows:




                                                                  1
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 49 of 161

                                                                                            CONFIDENTIAL


    2.2.3        Wavelength-Selective Switch Cards
    Th e fi lter cards act as multiplexers/demultiplexers by providing the primary wave
    division or aggregation of all the transponder signals and allowing access (add/drop)
    to a particular set of wavelengths from an optical fiber while passing the remaining
    wavelengths. Li ne side wavelengths require translation to client side equipment vi a
    the transponder card.
    Th e following Wavelength-Selective Switch ca rds are supported in hiT 7300:


                           Wave length-Selective Switch Cards
    Card name          Usage                     Architectu re         Commun ication
                       Optica l multiplexer of                         type
    F40MR- 1           a ROADM                   PLC-WSS               Bidirectional
    F02MR-1            an ONN-R2                 MEMS-WSS              Bidirectional
    FOBM R-1           reconfigurable PXC        MEMS-WSS              Bidirectional
    F06DR80-1          Optica l demultiplexer    MEMS-WSS              Unidirectiona I
                       of a reconfigurable
                       PXC
    F06MR80- 1         a reconfigurable PXC      MEMS-WSS              Unidirectiona I
    F09DR80-1          Optica l demultiplexer    PLC-WSS               Unidirectional
                       of a reconfigurable
                       PXC
    F09MR80- 1         a reconfigurable PXC      PLC-WSS               Unidirectional
    F09MDRT-1/S        an ONN-RT or ONNX         Tu nable WSS          Bidirectional
    F09MDRT-1/0        an ONN-RT or ONNX         Tu nable WSS          Sidi rectional
    F09MDR96-1         an ONN-X96                Tunable WSS           Bidirectional
    009CC- 1           an ONN-X96                Coupler card for      Bidirectional
                                                 color- and
                                                 directionless PXC
    FBODC l- 1         Optica l demultiplexer    Interleaver filter    Unidirectional
                       of a ROADM                and splitter
    FBOM Dl- 1         Optica l multiplexer or   Interleaver filters   Bidirectional
                       demultiplexer




                                                 2
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 50 of 161

                                                                                          CONFIDENTIAL


  According to Tellabs’s Specifications, the hiT 7300 operates with various WSS cards as follows:




                                         3
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 51 of 161

                                                                       CONFIDENTIAL




                                 4
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 52 of 161

                                                                       CONFIDENTIAL




                                 5
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 53 of 161

                                                                       CONFIDENTIAL




                                 6
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 54 of 161

                                                                       CONFIDENTIAL




                                 7
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 55 of 161

                                                                       CONFIDENTIAL




                                 8
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 56 of 161

                                                                       CONFIDENTIAL




                                 9
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 57 of 161

                                                                       CONFIDENTIAL




                                 10
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 58 of 161

                                                                       CONFIDENTIAL




                                 11
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 59 of 161

                                                                       CONFIDENTIAL




                                 12
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 60 of 161

                                                                       CONFIDENTIAL




                                 13
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 61 of 161

                                                                                          CONFIDENTIAL




  According to Tellabs’s Specifications, the hiT 7300 has channel power monitors as follows:




                                        14
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 62 of 161

                                                                       CONFIDENTIAL




                                 15
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 63 of 161

                                                                                            CONFIDENTIAL


  According to Tellabs’s Specifications, the hiT 7300 is arranged in configurations that include multiple input
  ports, output ports, and pass through ports, and the spectral channels are directed among these ports at the
  individual wavelength level in any manner of arrangements as follows:




  According to Tellabs’s Datasheet, the hiT 7300 has the following key features:




                                         16
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 64 of 161

                                                                                                                   CONFIDENTIAL




an input port for an input Tellabs’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         According to Tellabs’s ROADM Materials, Tellabs’ ROADM necessarily includes an input port for an
                           input multi-wavelength optical signal having first spectral channels because the hiT 7300 is arranged in
                           configurations that include multiple input ports, output ports, and pass through ports, and the spectral
                           channels are directed among these ports at the individual wavelength level in any manner of arrangements
                           as follows:




                                                                  17
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 65 of 161

                                                                            CONFIDENTIAL



        Directionless and colorless PXC - ONN-X96

                       WSS9x1                              WSS9x1

                     F09MDR96--1                        F09MDR96-1


                       WSS9x1                             WSS9x1




                                         F09MDR96-1      WSS1x9




                    ... t o, transponder cards - max. 81 wavelengths .. .




                                    18
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 66 of 161

                                                                                   CONFIDENTIAL




  According to Tellabs’s Datasheet, the hiT 7300 has the following key features:




                                         19
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 67 of 161

                                                                                                                        CONFIDENTIAL




one or more other ports     Tellabs’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                   As shown in Tellabs’s ROADM Materials, Tellabs’s ROADMs include a WSS-based switching module.
                            The switching module includes one or more other ports for second spectral channels because the hiT 7300
                            is arranged in configurations that include multiple input ports, output ports, and pass through ports, and the
                            spectral channels are directed among these ports at the individual wavelength level in any manner of
                            arrangements as follows:




                                                                    20
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 68 of 161

                                                                            CONFIDENTIAL



        Directionless and colorless PXC - ONN-X96

                       WSS9x1                              WSS9x1

                     F09MDR96--1                        F09MDR96-1


                       WSS9x1                             WSS9x1




                                         F09MDR96-1      WSS1x9




                    ... t o, transponder cards - max. 81 wavelengths .. .




                                    21
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 69 of 161

                                                                                   CONFIDENTIAL




  According to Tellabs’s Datasheet, the hiT 7300 has the following key features:




                                         22
                      Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 70 of 161

                                                                                                                      CONFIDENTIAL




an output port for an     Tellabs’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           According to Tellabs’s Datasheet, Tellabs’ ROADM necessarily includes an output port for an output
                          multi-wavelength optical signal because the hiT 7300 is arranged in configurations that include multiple
                          input ports, output ports, and pass through ports, and the spectral channels are directed among these ports at
                          the individual wavelength level in any manner of arrangements as follows:




                                                                  23
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 71 of 161

                                                                       CONFIDENTIAL




                                 24
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 72 of 161

                                                                                   CONFIDENTIAL




  According to Tellabs’s Datasheet, the hiT 7300 has the following key features:




                                         25
                            Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 73 of 161

                                                                                                                         CONFIDENTIAL




a wavelength-selective        The Tellabs ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said spectral      According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
channels;                     module. The switching module includes a wavelength-selective device for spatially separating said spectral
                              channels.

a spatial array of beam -     The Tellabs ROADMs include a spatial array of beam-deflecting elements positioned such that each
deflecting elements           element receives a corresponding one of said spectral channels, each of said elements being individually
positioned such that          and continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected
each element receives a       one of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,       According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
each of said elements         module. The switching module includes a spatial array of beam-deflecting elements positioned such that


                                                                      26
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 74 of 161

                                                                                                                        CONFIDENTIAL


being individually and       each element receives a corresponding one of said spectral channels, each of said elements being
continuously                 individually and continuously controllable in two dimensions to reflect its corresponding spectral channel to
controllable in two          a selected one of said ports and to control the power of the spectral channel reflected to said selected port.
dimensions to reflect its
corresponding spectral       According to Tellabs’s Datasheet, the hiT 7300 has the following key features:
channel to a selected
one of said ports and to
control the power of the
spectral channel
reflected to said selected
port.




                             According to Tellabs’s Specifications, the hiT 7300 is remotely reconfigurable for optical switching at the
                             individual wavelength level and each of the WSS cards capable of being used in the hiT 7300 allows for
                             “remotely (via software) reconfigurable optical switching function per individual wavelength.”

                             According to Tellabs’s Specifications, Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs
                             of the ROADMs.



                                                                     27
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 75 of 161

                                                                                                                       CONFIDENTIAL


2. The optical add-drop      The Tellabs ROADMs described in claim 1 further include a control unit for controlling each of said beam-
apparatus of claim 1         deflecting elements.
further comprising a
control unit for             According to Tellabs’s Datasheet, the hiT 7300 has the following key features:
controlling each of said
beam-deflecting
elements.




                             According to Tellabs’s Specifications, the hiT 7300 is remotely reconfigurable for optical switching at the
                             individual wavelength level and each of the WSS cards capable of being used in the hiT 7300 allows for
                             “remotely (via software) reconfigurable optical switching function per individual wavelength.”

                             According to Tellabs’s Specifications, the hiT 7300 has channel power monitors as follows:




                                                                     28
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 76 of 161

                                                                                       CONFIDENTIAL




  According to Tellabs’s Specifications, Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs


                                       29
              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 77 of 161

                                                                                     CONFIDENTIAL


                of the ROADMs.




322421555.1




                                               30
                                 Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 78 of 161

                                                                                                                          CONFIDENTIAL




                                         Claim 12 of U.S. Patent No. RE42,678
                                                           v.
              Coriant Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


             Claim                                                                    Product Analysis
1. A wavelength-separating-          Coriant makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:       (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                     wavelength separating-routing apparatus.

                                     Coriant is a successor company to Nokia Siemens Optical GmbH (“Nokia Siemens”) and to its ROADMs – the
                                     hiT7300 or SURPASS hiT 7300. See http://en.wikipedia.org/wiki/Coriant;
                                     http://www.lightreading.com/coriant-separates-from-nsn/d/d-id/702535;
                                     http://www.lightwaveonline.com/articles/2013/03/ex-nsn-optical-division-anticipates-new-start-as-coriant.html.

                                     Several documents detail the functionality of Coriant’s ROADM products, including:
                                         “Hardware and Functionality” documenting the features of the SURPASS 7300 ROADM, from Nokia
                                            Siemens, dated 2011 (“Specifications”);
                                         “Datasheet: SURPASS hiT 7300, Next-Generation Nulti-Haul DWDM Platform,” from Nokia Siemens,
                                            dated 2007 (“Datasheet”); and
                                         information and documents available from Coriant’s website
                                            (http://www.coriant.com/products/hit7300.asp) (“Website”) (collectively, ROADM Materials”).

                                     According to Coriant’s Specifications, the hiT 7300 uses wavelength selective switches (“WSS”) as follows:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 79 of 161

                                                                                              CONFIDENTIAL


      2.2.3        Wavelength-Selective Switch Cards
      The fi lter cards act as multiplexers/demultiplexers by providing the primary wave
      division or aggregation of all the transponder signals and allowing access (add/drop)
      to a particular set of wavelengths from an optical fiber while passing the remaining
      wavelengths. Li ne side wavelengths req uire translation to client side equipment via
      the transponder ca rd.
      The following Wavelength-Selective Switch cards are supported in hiT 7300:


                             Wave length-Selective Switch Cards
      Card name          Usage                    Arch itecture          Communication
                         Optical multiplexer of                          type
      F40MR- 1           a ROADM                  PLC-WSS                Bidirectional
      F02MR-1            an ONN-R2                MEMS-WSS               Bidirectional
      F08MR-1            reconfigurable PXC       MEMS-WSS               Bidirectional
      F06DR80- 1         Optical demultiplexer    MEMS-WSS               Unidirectional
                         of a reconfigurable
                         PXC
      F06MR80-1          a reconfigurable PXC     MEMS-WSS               Unidirectional
      F09DR80- 1         Optical demultiplexer    PLC-WSS                Unidirectional
                         of a reconfigurable
                         PXC
      F09MR80-1          a reconfigurable PXC     PLC-WSS                Unidirectional
      F09MDRT-1/S        an ONN-RT or ONNX        Tunable WSS            Bidirectional
      F09MDRT-1/0        an ONN-RT or ONNX        Tunable WSS            Bidirectional
      F09MDR96-1         an ONN-X96               Tunable WSS            Bidirectional
      009CC- 1           an ONN-X96               Coupler card for       Bidirectional
                                                  color- and
                                                  directionless PXC
      FSODCl - 1         Optical demultiplexer    Interleaver filte r    Unidirectional
                         of a ROADM               and splitter
      FSOMDl- 1          Optical multiplexer or   Interleaver filte rs   Bidirectional
                         demultiplexer
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 80 of 161

                                                                                         CONFIDENTIAL


    According to Coriant’s Specifications, the hiT 7300 operates with various WSS cards as follows:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 81 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 82 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 83 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 84 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 85 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 86 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 87 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 88 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 89 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 90 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 91 of 161

                                                                                         CONFIDENTIAL




    According to Coriant’s Specifications, the hiT 7300 has channel power monitors as follows:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 92 of 161

                                                                       CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 93 of 161

                                                                                            CONFIDENTIAL


    According to Coriant’s Specifications, the hiT 7300 is in configurations that include multiple input ports, output
    ports, and pass through ports, and the spectral channels are directed among these ports at the individual
    wavelength level in any manner of arrangements as follows:




    According to Coriant’s Datasheet, the hiT 7300 has the following key features:
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 94 of 161

                                                                                                                           CONFIDENTIAL




a) multiple fiber collimators,        The Coriant ROADMs include multiple fiber collimators, providing an input port for a multi -wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Coriant’s ROADM Materials, Coriant’s ROADM products include a WSS-based switching
                                      module (“switching module”). The switching module includes multiple fiber collimators, providing an input for
                                      multi-wavelength optical signal and a plurality of output ports.

b) a wavelength-separator, for        The Coriant ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
into multiple spectral channels;      According to Coriant’s ROADM Materials, Coriant’s ROADM products include a WSS-based switching
                                      module. The switching module includes a wavelength separator, for separating multi-wavelength optical signal
                                      from said input port into multiple spectral channels.
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 95 of 161

                                                                                                                             CONFIDENTIAL



c) a beam-focuser, for focusing      The Coriant ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Coriant’s ROADM Materials, Coriant’s ROADM products include a WSS-based switching
                                     module. The switching module includes a beam-focuser, for focusing said spectral channels into corresponding
                                     spectral spots.

d) a spatial array of channel        The Coriant ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral        any selected ones of said output ports and to control the power of said received spectral channels coupled into
channels, said channel               said output ports.
micromirrors being pivotal about
two axes and being individually      According to Coriant’s ROADM Materials, Coriant’s ROADM products include a WSS-based switching
and continuously controllable to     module. The switching module includes a spatial array of channel micromirrors positioned such that each
reflect corresponding received       channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two
spectral channels into any           axes and being individually and continuously controllable to reflect said corresponding received spectral
selected ones of said output ports   channels into any selected ones of said output ports and to control the power of said received spectral channels
and to control the power of said     coupled into said output ports.
received spectral channels
coupled into said output ports.      According to Coriant’s Specifications, Coriant’s ROADMs use at least a MEMs mirror array in the WSSs of the
                                     ROADMs.

12. The wavelength-separating-       The channel micromirrors of the ROADMs described in claim 1 are silicon micromachined mirrors.
routing apparatus of claim 1
wherein each channel micro-          Coriant ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include silicon
mirror is a silicon micromachined    micromachined mirrors.
mirror.



       322421536.1
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 96 of 161

                                                                                                                                      CONFIDENTIAL


                                Claims 7, 8 and 13 of U.S. Patent No. RE42,368
                                                      v.
        Fujitsu Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


         Claim                                                                  Product Analysis
1. An optical add-drop     Fujitsu makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers (“ROADMs”) and other
apparatus comprising:      products that incorporate wavelength selective switches (“WSSs”), each of which is a wavelength separating-routing apparatus.

                           Several documents detail the functionality of Fujitsu’s ROADM products, including:
                                “Flashwave 9500 Packet Optical Networking Platform,” from Fujitsu Network Communictions Inc., dated July 2010,
                                    available from us.fujitsu.com/telecom (“Flashwave Datasheet”);
                                “Flashwave 9500 Packet Optical Networking Platform,” from Fujitsu Network Communictions Inc., dated March 2014,
                                    available from www.fujitsu.com/downloads/TEL/fnc/datasheets/flashwave9500.pdf (“Flashwave Datasheet 2”)
                                “Optical Components and Devices for Next-Generation Photonic Networks,” by M. Kawai, K. Mori, T. Yamamoto, O.
                                    Tsuboi, K. Tanaka, K. Morito, I. Sawaki, and M. Suguwara, dated July 10, 2006, published in Fujitsu Sci. Tech. J. 42.4,
                                    pp. 483-93 (October 2006);
                                “Fujitsu’s Third-Generation Optical Transport Solution for Metro Optical Networks: Flashwave 7500,” by H.
                                    Matsumoto, H. Iino, S. Carlton, dated April 10, 2006, published in Fujitsu Sci. Tech. J. 42.4, pp. 460-68 (October 2006)
                                    (“Flashwave Paper”);
                                “Unit Descriptions, Flashwave 7500, Release 5.2, Issue 1, April 2008,” from Fujitsu Network Communications Inc.,
                                    dated April 2008 (“Flashwave Unit Description”);
                                “Optical Burst Switches,” by T. Yamamoto, from Fujitsu Limited and Fujitsu Laboratories Limited, dated 2006
                                    (“Fujitsu Powerpoint”);
                                “Fujitsu Powered Video on Demand Solutions,” from Fujitsu Network Commmunications Inc., dated 2005 (“VOD
                                    Paper”); and
                                Information and documents available from Fujitsu’s website (www.fujitsu.com), specifically the pages describing
                                    Fujitsu’s Flashwave 7500 (www.fujitsu.com/us/services/telecom/products/flashwave-7500.html) and Fujitsu’s
                                    Flashwave 9500 (www.fujitsu.com/us/services/telecom/products/flashwave-9500.html) (“Website”) (collectively, the
                                    “Fujitsu ROADM Materials”).

                           According to Fujitsu’s Flashwave Paper:
                           “Fujitsu has chosen a device called a wavelength selectable switch (WSS) as the core of its next generation products. This
                           device improves on the switch fabric in second-generation systems. The WSS performs the traditional switching and also
                           performs channel power balancing and can switch traffic between multiple rings. This device enables new network
                           configurations such as hubs and meshes, which gives network planners a high degree of flexibility.

                           “Another dramatic new development in optical communications is the use of lasers that can be tuned across the full range of


                                                                           1
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 97 of 161

                                                                                                            CONFIDENTIAL

  wavelengths, allowing users to dynamically reconfigure wavelengths within a system. The WSS has the unique ability to allow
  any input port to accept or drop any wavelength (each port in a typical second-generation system is dedicated to a specific
  wavelength). When full-band tunable lasers are used with the WSS, a line card can operate at any wavelength. This greatly
  improves the time to market for new services and simplifies network planning. Fujitsu has coined the term “dynamic optical
  add-drop multiplexer (DOADM) to describe this configuration. [Note – a “DOADM” is equivalent to a “ROADM.”].”

  “[A] WSS element can drop wavelengths to any of multiple paths. If all the wavelengths cannot be supported by a single WSS
  card, more WSS cards can be daisy chained to further separate the wavelengths until each one exist a single fiber. The advantage
  of using WSSs is that any wavelength can be directed to any output fiber. This mode of operation is called colorless because
  output ports are not associated with a particular wavelength or color. ...

  “Through traffic enters a WSS element, and wavelengths that were dropped and should not continue are blocked from the output
  fiber. The mirrors in a WSS position wavelengths passing through the node to the output fiber. Other wavelengths are added via
  transponder cards through add-port fibers on the WSS and are also directed to the output fiber. In this way, through traffic and
  add traffic are multiplexed together and then amplified and output from the node.”

  According to Fujitsu’s Flashwave Paper, the following diagram depicts the operation of Fujitsu’s Flashwave ROADM (aka
  DOADM) devices:




                                                 2
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 98 of 161

                                                                                                          CONFIDENTIAL




  (Flashwave Paper, Figure 3, p. 465)


  According to Fujitsu’s Website, Fujitsu describes the functionality of its ROADMs, which include WSSs, as follows:

  “FLASHWAVE 7500 Metro/Regional Multiservice ROADM: The FLASHWAVE 7500 optical transport system is the global
  superhighway for flexible high bandwidth service delivery. It offers the most advanced DWDM, Optical hubbing, ROADM, and



                                                3
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 99 of 161

                                                                                                              CONFIDENTIAL

  network design capabilities to deliver and manage growing metro and regional networks. The system supports both ANSI and
  ETSI-certified solutions, along with different configurations to optimize your metro and regional network infrastructures.
       DWDM Optical Hubbing
       10 Gbps and 40 Gbps fully tunable DWDM wavelengths
       G.709 OTN interfaces, including MSPP-on-a-card
       Advanced functions for operational simplification
       Complete network automation from design to management

  “Advanced Wavelength Selective Switch:
  The optical core of this Dense Wavelength Division Multiplexing (DWDM) platform is based on an advanced Wavelength
  Selective Switch (WSS). This delivers the most flexible wavelength routing and topology available today. The platform enables
  optical mesh architectures, with which metro and regional carriers are shaping the DWDM transport network of the future. It also
  integrates optical multiplexer/demultiplexer, variable optical attenuation and a Micro Electrical Mechanical System (MEMS)-
  based optical switch into a single component. The WSS removes the need for fiber jumpers when adding or dropping
  wavelengths. Overall, the capabilities of the FLASHWAVE 7500 system allow drastic reductions in both CAPEX and OPEX.

  “Flexible, Modular Architecture:
  The FLASHWAVE 7500 Metro/Regional Multiservice ROADM is an economical and sophisticated solution for today’s metro
  and regional bandwidth requirements for up to 40 wavelengths, 24 nodes and 1000 km in distance. Remote software provisioning
  and sophisticated self-tuning features allow rapid service activation. Advanced optical line cards provide efficient on-ramps to a
  fully photonic backbone, delivering key business services such as Video on Demand (VoD), residential high-speed Internet
  access and enterprise data services across metro and regional networks up to 1000 kilometers.

  “Over the past seven years, WDM networks have evolved from simple point-to-point systems to single-ring networks to
  advanced interconnected mesh architectures. Reconfigurable Optical Add/Drop Multiplexers (ROADMs) are the key network
  element enabling these advanced networks, along with a key technology component called a Wavelength Selective Switch
  (WSS).”


  “Fujitsu was the first vendor to develop and deploy ROADM technology in 2003, and the first to incorporate a WSS-based
  optical switch fabric. Fujitsu remains the global industry leader in metro/regional ROADM technology and solutions.

  “Prior to ROADMs, DWDM systems were commonly implemented using “fixed filters” in what is known as a “banded” DWDM
  architecture. A typical banded DWDM system provided 32 channels in eight groups of four channels in each group. Banded
  DWDM systems, like the Fujitsu FLASHWAVE 7420, remain popular for many access WDM and price-sensitive applications.
  ROADMS offer additional size, flexibility, and performance benefits, including:

          Improved network utilization due to single-channel granularity
          Non-block access to any lambda – improved network efficiency
          Flexibility & service velocity – drop any channel and any number of channels at any site


                                                  4
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 100 of 161

                                                                                                               CONFIDENTIAL

          Integrated auto-power balancing, eliminating costly & timely manual tuning
          Full band tunable transponders
          Support for interconnected ring and mesh architectures
          A-Z end-to-end wavelength provisioning

  “The keys to any ROADM are the optical switch fabric and optical switching technology. Fujitsu employs an advanced
  Wavelength Selective Switch (WSS) module as our optical switching “engine.” The WSS provides wavelength selection,
  switching, power monitoring, and auto-power balancing all within a single device. In addition, the WSS allows Fujitsu
  ROADMS to support advanced network architectures such as multidegree hub nodes and mesh architectures.”


  According to Fujitsu’s Website, Fujitsu’s Flashwave 9500 product contains a ROADM:
  “The FLASHWAVE 9500 is the definitive Packet ONP. Its unique hardware and software architecture integrates Ethernet,
  ROADM and SONET/SDH technology in a single shelf that drives cost out of today's metro network. As high-bandwidth, high-
  quality multimedia packet-centric services dominate, service providers can deploy the FLASHWAVE 9500 platform to enjoy the
  cost and manageability that optical networking has always provided.

  “The FLASHWAVE 9500 Packet ONP solution family is designed to consist of common interface cards and system software
  across a variety of configurations, traffic capacity ranges, and entry prices allowing service providers to cost-optimize their
  network.

          Purpose-built modular design
          Fujitsu patent-pending universal TDM/Packet fabric
          MPLS-based connection-oriented Ethernet transport technology to deliver private-line quality Ethernet aggregation and
           connectivity services
          Integrated ROADM technology to deliver bulk bandwidth economically and with operational simplicity
          Next-generation SONET/SDH technology to support the full range of network services while retaining operational
           continuity with existing networks
          High density multiservice, multirate TDM interfaces
          A full 40G-ready ROADM in one-quarter of a shelf
          480G of SONET/SDH or packet bandwidth in only one-third of a rack”


  According to Fujitsu’s Flashwave Datasheet, Fujitsu’s ROADM functions include:
      “High-density 8-degree ROADM configuration in a single 13 RU shelf
      8-degree x 88-channel Wavelength Selectable Switch (WSS)
      Operator-selectable ITU-T wavelengths support 50 GHz ITU-T grid
      ROADM full-band tunable interface units
               o 10G universal transponder



                                                  5
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 101 of 161

                                                                                                       CONFIDENTIAL

              o 40G transponder
              o 8-port multirate muxponder
         10G/40G wavelength support – 100G ready
         Automatic level and gain control (No manual attenuation)
         Per-channel optical channel monitoring
         Operator-tunable dispersion compensation
         Narrowband direct connect
         SONET SDCC and OTN GCC support
         OCh-DPRING optical protection
         Operator-configurable Forward Error Correction options (FEC or EFEC)”


  According to Fujitsu’s Flashwave Datasheet, Fujitsu’s Flashwave products incorporate ROADMs as follows:




  (Flashwave Datasheet, p. 7)




                                               6
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 102 of 161

                                                                                                                CONFIDENTIAL

  According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave products include a ROADM:

  “The FLASHWAVE 9500 Packet ONP delivers ROADM, OTN, Ethernet and TDM technologies for deploying optical ring,
  mesh, and linear add/drop topologies with 99.999% service availability. All plug-in cards, fans and chassis power distribution are
  designed for resilient operation with no single point of failure. The modular architecture enables carriers to select configurations
  for specific applications, whether ROADM-only, aggregation-only, or combinations of service aggregation and WDM on a
  single network element. The FLASHWAVE 9500 system reduces footprint, capital/operational expenses, and complexity by
  collapsing multiple technologies and network layers into a single, easy-to-use, modular platform.”

  “High-Density 88-Channel Pluggable ROADM: The 88-channel pluggable ROADM provides per-channel add/drop capability.
  This offers flexibility and capacity scaling that enables service providers to address metro, regional and core networks now and
  into the future. The central switch fabric optimizes the ROADM technology through sub-wavelength grooming and aggregation.
  The flexibility of the ROADM allows a mix of services transported over 10G, 40G, 100G and future 400G rates onto any of the
  88 channels. The FLASHWAVE 9500 system offers up to a 12-degree optical multi-TID hub for mesh network wavelength
  mapping. This higher density optical hub increases network interconnect capability while reducing transponder requirements
  through direct WSS interconnect between collocated network elements.”

  “System Capacity
       960 Gbps non-blocking SONET/SDH grooming
       1.2 Tbps non-blocking packet grooming
       2.4 Tbps OTN switch fabric w/ODU0, 1, 2, 2e, 3, 4 and ODU flex grooming
       20 Gbps non-blocking VT grooming
       Up to 8 degrees of ROADM connectivity
       88 x 10 Gbps/40 Gbps/100 Gbps wavelengths per ROADM degree
       Universal interface slots
             o SDS shelf: 16
             o HDS shelf: 24”

  “ROADM Functions:
      Asymetric multi-TID 12-degree hub
      High-density 8-degree ROADM configuration in a single shelf or distributed across multiple shelves (split-hub
       ROADM)
      8-degree x 88-channel Wavelength Selectable Switch (WSS)
      Operator-selectable ITU-T wavelengths support 50 GHz ITU-T grid
      ROADM full-band tunable interface units
           o 10G universal transponder
           o 40G transponder
           o 12-port multirate muxponder
           o 100G transponder/muxponder



                                                   7
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 103 of 161

                                                                                                       CONFIDENTIAL

         10G/40G/100G wavelength support
         Per-channel optical channel monitoring
         Narrowband direct connect
         SONET SDCC and OTN GCC support
         OCh-DPRING optical protection


  According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave product is a ROADM:




  (Flashwave Datasheet 2, p. 2)

  According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave products provide ROADM-based transport and service
  delivery:




                                               8
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 104 of 161

                                                                                                         CONFIDENTIAL




  (Flashwave Datasheet 2, p. 2)


  According to Fijitsu’s Flashwave Unit Description, Fujitsu sells a “2D-ROADM Unit” depicted in the figure below, which shows
  the input and output ports in the ROADM unit:




                                                9
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 105 of 161

                                                                        CONFIDENTIAL




                                 10
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 106 of 161

                                                                                                            CONFIDENTIAL

  According to Fijitsu’s Flashwave Unit Description, Fujitsu’s “2D-ROADM Unit” has the following features, including
  separating wavelengths, several input and output channels, and optical channel monitors:




  Fujitsu’s Flashwave Unit Description states that Fujitsu’s Flashwave ROADMs include wavelength selective switch components
  and referes to them as “WSS Core Switch Unit.”

  According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs operates as follows:
  “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical input port can serve an
  individual wavelength or a multiwavelength optical signal of up to forty channels. One optical input port receives the WDM
  signal from the preamplifier to manage through traffic, and the other eight optical input ports handle either individual
  wavelengths, or multiwavelength signals. The WSS Core Switch receives these signals from a WSS HUB Switch unit (hub
  applications only), or a Mux/Demux unit. Any wavelength launched into any of the nine optical input ports can be selected for
  transmission through the optical output port. Individual wavelengths received through input ports are either selected to pass
  through the unit, or blocked.

  "The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected wavelength. In addition, the
  VOA function equalizes all wavelengths so that each individual wavelength enters the postamp with the same fixed power. The
  VOA also provides preemphasis functionality (for example, to counteract amplifier tilt of a succeeding in-line amplifier).”


  According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs has the following features:




                                                11
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 107 of 161

                                                                                                           CONFIDENTIAL




  Fujitsu’s Flashwave Unit Description provides the following functional block diagram of Fujitsu’s WSS Core Switch Unit in its
  ROADMs:




                                                12
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 108 of 161

                                                                                                        CONFIDENTIAL




  According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs operates according to the
  following description of the traffic flow through the WSS component:




                                               13
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 109 of 161

                                                                                                     CONFIDENTIAL


   Traffic Flow

   T his section describes the traffl.c l:low through the SFMA-CMCl unit.

   Photo Detect-ion
   Incoming signals are routed to the photo d etection function. The photo detection function
   monit ors the power level. of the nine incom ing signals and reports in fo rmation back to the
   unit control funotion. T h is limcrion also performs power balancing so that the signals can be
   readily combined in the WSS mociu~e. If signal power falls below a set level o n a given
   chan nel, the SF 1A-CM l u nit raises an alarm on that chan nel.




                                                14
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 110 of 161

                                                                                                          CONFIDENTIAL


   WSSM.odule
   T he optical signals from the p hoto detrotio n u n it are routed to the WSS mod ule. ThJ.,;
   module combines wavelength.sin ac.c:ordance with user p rovisio ning and bloc ks any unused
   wavelengths so that they c.annot pa.ss through the unit.. T he WSS mod ule adjrusts individual
   wavelength chan nels to balance the output signal usin g feed back received fro m the Optical
   Channel Monitor function.

   Optical Channel Monitor
   T he outgo ing mult iwavelength signal i:S split with one ver.sion routecl to the Op tical C hannel
   Monitor fun ction. Th is fun ctio n monitors the op tical power on eac h o f the 40 incl.ividual
   wavelength chan nels in the o utgoi ng signal. lnformation on channel power is used to make
   adjustments in t he WSS moclule so that the outgoing .s ignal l.s optim ized fo r tran.s missio n to
   t he post.amp unit.

   Optical Transmission

   T he combined \VDM signal is t ransmitted. though a shuttered LC connector 0 11 the u nit
   fron t panel. From t here it is conneoted into t he po.stamp traffic How through the Amplifier
   un it (APMA-xxCl/U ! ) for tran.smissio11 into the network

   Memory and Contaro,I

   T he WSS Core Switch un it (SFMA-C MC l ) performs memory and control function.s fo r
   fil tering op tical wavelengths from the in put signals. T he WSS Core Switch provides
   monitori ng and power balanci ng to control wavelength channels pas.si ng through t he unit.
   T he u nit also provrdes perfo rmance monitoring and alarm and provisionin g tasks. T he un it
   comm un icate.s with other uni ts and wi th the NE M anagement (N EM) Shelf Proces-so r u nit
   (M PMA) throug h a backplane interface.

   Synchronization

   Synch ro nization is not requ ired because this un it is comp letely o ptical. T he WSS Core
   Switch u nit {SPMA-CMCl) performs wavelength .select io n, blocki ng, and combinat io n
   optically, wi thou t the use o f po inter bytes or o ther timing mecha nisms.

   WSS Core Switch Unit Optlcal Traffic Detection Po ints

   T h is subsection d escribes t he WSS Core Switch unit (SFMA-CMC I) optical d etection points
   used to report optical alarms and perfo rmance mea.sure me11ts for the WDM and WCH
   facilities and associated ports.




                                                        15
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 111 of 161

                                                                                                          CONFIDENTIAL


  According to Fujitsu’s Flashwave Unit Description, the following figure shows how traffic passes through Fujitsu’s WSS Core
  Switch Unit as follows:




                                                16
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 112 of 161

                                                                        CONFIDENTIAL




                                 17
                       Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 113 of 161

                                                                                                                    CONFIDENTIAL



an input port for an input Fujitsu’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         According to Fijitsu’s Flashwave Unit Description, Fujitsu sells a “2D-ROADM Unit” depicted in the
                           figure below, which shows the input and output ports in the ROADM unit:




                                                                  18
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 114 of 161

                                                                        CONFIDENTIAL




                                 19
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 115 of 161

                                                                                                                     CONFIDENTIAL


                            According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs
                            operates as follows:
                            “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical
                            input port can serve an individual wavelength or a multiwavelength optical signal of up to forty channels.
                            One optical input port receives the WDM signal from the preamplifier to manage through traffic, and the
                            other eight optical input ports handle either individual wavelengths, or multiwavelength signals. The WSS
                            Core Switch receives these signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux
                            unit. Any wavelength launched into any of the nine optical input ports can be selected for transmission
                            through the optical output port. Individual wavelengths received through input ports are either selected to
                            pass through the unit, or blocked.”

one or more other ports     Fujitsu’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                   According to Fijitsu’s Flashwave Unit Description, Fujitsu sells a “2D-ROADM Unit” depicted in the
                            figure below, which shows the ports in the ROADM unit:




                                                                   20
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 116 of 161

                                                                        CONFIDENTIAL




                                 21
                      Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 117 of 161

                                                                                                                   CONFIDENTIAL


                          According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs has
                          one or more other ports for second spectral channels as follows:

                          “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical
                          input port can serve an individual wavelength or a multiwavelength optical signal of up to forty channels.
                          One optical input port receives the WDM signal from the preamplifier to manage through traffic, and the
                          other eight optical input ports handle either individual wavelengths, or multiwavelength signals. The WSS
                          Core Switch receives these signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux
                          unit. Any wavelength launched into any of the nine optical input ports can be selected for transmission
                          through the optical output port. Individual wavelengths received through input ports are either selected to
                          pass through the unit, or blocked.”

an output port for an     Fujitsu’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;           According to Fijitsu’s Flashwave Unit Description, Fujitsu sells a “2D-ROADM Unit” depicted in the
                          figure below, which shows the ports in the ROADM unit:




                                                                 22
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 118 of 161

                                                                        CONFIDENTIAL




                                 23
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 119 of 161

                                                                                                                                      CONFIDENTIAL


                             According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs has
                             an output port for an output multi-wavelength optical signal as follows:

                             “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical
                             input port can serve an individual wavelength or a multiwavelength optical signal of up to forty channels.
                             One optical input port receives the WDM signal from the preamplifier to manage through traffic, and the
                             other eight optical input ports handle either individual wavelengths, or multiwavelength signals. The WSS
                             Core Switch receives these signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux
                             unit. Any wavelength launched into any of the nine optical input ports can be selected for transmission
                             through the optical output port. Individual wavelengths received through input ports are either selected to
                             pass through the unit, or blocked.”

a wavelength-selective       The Fujitsu ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said input port into
device for spatially         multiple spectral channels.
separating said spectral     According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS-based switching module. The switching
channels;                    module includes a wavelength separator, for separating multi-wavelength optical signal from said input port into multiple
                             spectral channels.

                             According to Fijitsu’s Flashwave Unit Description, Fujitsu’s “2D-ROADM Unit” “separates a 40-channel multiwavelength
                             optical WDM signal into 40 individual wavelength channels.” It achieves this wavelength separation using a wavelength-
                             separator, aka a diffraction grating:




                                                                           24
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 120 of 161

                                                                                                                        CONFIDENTIAL



a spatial array of beam -    The Fujitsu ROADMs include a spatial array of beam-deflecting elements positioned such that each
deflecting elements          element receives a corresponding one of said spectral channels, each of said elements being individually
positioned such that         and continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected
each element receives a      one of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,      According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS-based switching
each of said elements        module. The switching module includes a spatial array of beam -deflecting elements positioned such that
being individually and       each element receives a corresponding one of said spectral channels, each of said elements being
continuously                 individually and continuously controllable in two dimensions to reflect its corresponding spectral channel
controllable in two          to a selected one of said ports and to control the power of the spectral channel reflected to said selected
dimensions to reflect its    port.
corresponding spectral
channel to a selected one    According to Fujitsu’s Website, the switching module (the WSS Core Switch Unit) in Fujitsu’s ROADMs
of said ports and to         uses micro-electromechanical mirrors (“MEMS” or “micromirrors”) as the switching engine component
control the power of the     within the switching module. Each MEMs mirror receives one wavelength (or spectral channel). The
spectral channel             MEMs mirrors are beam-deflecting elements. The MEMs mirrors are individually and continuously
reflected to said selected   controllable in two dimensions to reflect its corresponding spectral channel to a selected one of said ports
port.                        and to control the power of the spectral channel reflected to said selected port as follows:

                             “Advanced Wavelength Selective Switch:
                             The optical core of this Dense Wavelength Division Multiplexing (DWDM) platform is based on an
                             advanced Wavelength Selective Switch (WSS). This delivers the most flexible wavelength routing and
                             topology available today. The platform enables optical mesh architectures, with which metro and regional
                             carriers are shaping the DWDM transport network of the future. It also integrates optical
                             multiplexer/demultiplexer, variable optical attenuation and a Micro Electrical Mechanical System
                             (MEMS)-based optical switch into a single component. The WSS removes the need for fiber jumpers when
                             adding or dropping wavelengths. Overall, the capabilities of the FLASHWAVE 7500 system allow drastic
                             reductions in both CAPEX and OPEX.”

                             According to Fujitsu’s Powerpoint, the switching module (the WSS Core Switch Unit) in Fujitsu’s
                             ROADMs use micro-electromechanical mirrors (“MEMS” or “micromirrors”) as the switching engine
                             component within the switching module as follows:


                                                                     25
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 121 of 161

                                                                                            CONFIDENTIAL




  According to Fujitsu’s Flashwave Paper, Fujitsu’s WSS uses beam deflecting elements as follows:
  “Through traffic enters a WSS element, and wavelengths that were dropped and should not continue are
  blocked from the output fiber. The mirrors in a WSS position wavelengths passing through the node to the
  output fiber. Other wavelengths are added via transponder cards through add-port fibers on the WSS and
  are also directed to the output fiber. In this way, through traffic and add traffic are multiplexed together
  and then amplified and output from the node.

  According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs
  switches (or routes) and attentuates wavelengths as follows:

  “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical
  input port can serve an individual wavelength or a multiwavelength optical signal of up to forty channels.
  One optical input port receives the WDM signal from the preamplifier to manage through traffic, and the
  other eight optical input ports handle either individual wavelengths, or multiwavelength signals. The WSS
  Core Switch receives these signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux
  unit. Any wavelength launched into any of the nine optical input ports can be selected for transmission


                                         26
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 122 of 161

                                                                                                                       CONFIDENTIAL


                            through the optical output port. Individual wavelengths received through input ports are either selected to
                            pass through the unit, or blocked.

                            "The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected
                            wavelength. In addition, the VOA function equalizes all wavelengths so that each individual wavelength
                            enters the postamp with the same fixed power. The VOA also provides preemphasis functionality (for
                            example, to counteract amplifier tilt of a succeeding in-line amplifier).”

                            According to Fujitsu’s Website, Fujitsu describes the functionality of its ROADMs, which include WSSs,
                            as follows:
                            “The keys to any ROADM are the optical switch fabric and optical switching technology. Fujitsu employs
                            an advanced Wavelength Selective Switch (WSS) module as our optical switching “engine.” The WSS
                            provides wavelength selection, switching, power monitoring, and auto-power balancing all within a single
                            device. In addition, the WSS allows Fujitsu ROADMS to support advanced network architectures such as
                            multidegree hub nodes and mesh architectures.”

                            According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs
                            operates as follows:
                            “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical
                            input port can serve an individual wavelength or a multiwavelength optical signal of up to forty channels.
                            One optical input port receives the WDM signal from the preamplifier to manage through traffic, and the
                            other eight optical input ports handle either individual wavelengths, or multiwavelength signals. The WSS
                            Core Switch receives these signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux
                            unit. Any wavelength launched into any of the nine optical input ports can be selected for transmission
                            through the optical output port. Individual wavelengths received through input ports are either selected to
                            pass through the unit, or blocked.

                            “The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected
                            wavelength. In addition, the VOA function equalizes all wavelengths so that each individual wavelength
                            enters the postamp with the same fixed power. The VOA also provides preemphasis functionality (for
                            example, to counteract amplifier tilt of a succeeding in-line amplifier).”

2. The optical add-drop     The Fujitsu ROADMs described in claim 1 further include a control unit for controlling each of said beam-


                                                                    27
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 123 of 161

                                                                                                                     CONFIDENTIAL


apparatus of claim 1         deflecting elements.
further comprising a
control unit for             According to Fujitsu’s Flashwave Datasheet and Fujitsu’s Flashwave Datasheet 2, Fujitsu’s ROADM
controlling each of said     functions include:
beam-deflecting              “•     Automatic level and gain control (No manual attenuation)
elements.                    •      Per-channel optical channel monitoring”

                             According to Fijitsu’s Flashwave Unit Description, Fujitsu’s “2D-ROADM Unit” has the following
                             features, including separating wavelengths, several input and output channels, and optical channel
                             monitors:




                             According to Fujitsu’s Flashwave Unit Description, Fujitsu’s ROADMs include a servo-control assembly
                             as follows:




7. The optical add-drop      The ROADMs described in claim 1 further include alignment mirrors for adjusting alignment of said input



                                                                   28
                      Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 124 of 161

                                                                                                                   CONFIDENTIAL


apparatus of claim 1       and output multi-wavelength optical signals and said second spectral channels with said wavelength-
further comprising         selective device.
alignment mirrors for
adjusting alignment of     According to Fujitsu’s Specifications, Fujitsu’s ROADMs use at least a MEMs WSS. The WSS include
said input and output      alignment mirrors for adjusting alignment of said input and output multi-wavelength optical signals and
multi-wavelength optical   said second spectral channels with said wavelength-selective device.
signals and said second
spectral channels with
said wavelength-
selective device.

8. The optical add-drop    The ROADMs described in claim 7 further comprise collimators associated with the alignment mirrors,
apparatus of claim 7       and imaging lenses in a telecentric arrangement with said alignment mirrors and said collimators.
further comprising
collimators associated     According to Fujitsu’s Specifications, Fujitsu’s ROADMs use at least a MEMs WSS. The WSS include
with said alignment        collimators associated with the alignment mirrors, and imaging lenses in a telecentric arrangement with
mirrors, and imaging       said alignment mirrors and said collimators.
lenses in a telecentric
arrangement with said
alignment mirrors and
said collimators.

13. The optical add-       The beam deflecting elements of the ROADMs described in claim 1 comprise micromachined mirrors.
drop apparatus of claim
1, wherein said beam-      According to Fujitsu’s Specifications, the ROADMs use at least a MEMs mirror array in the WSSs of the
deflecting elements        ROADMs. The WSS include micromachined mirrors.
comprise
micromachined mirrors.




                                                                  29
              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 125 of 161

                                                                                      CONFIDENTIAL

322421140.1




                                               30
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 126 of 161

                                                                                                                        CONFIDENTIAL


                                           Claim 12 of U.S. Patent No. RE42,678
                                                             v.
               Fujitsu Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


             Claim                                                                Product Analysis
1. A wavelength-separating-      Fujitsu makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:   (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                 wavelength separating-routing apparatus.

                                 Several documents detail the functionality of Fujitsu’s ROADM products, including:
                                     “Flashwave 9500 Packet Optical Networking Platform,” from Fujitsu Network Communictions Inc.,
                                        dated July 2010, available from us.fujitsu.com/telecom (“Flashwave Datasheet”);
                                     “Flashwave 9500 Packet Optical Networking Platform,” from Fujitsu Network Communictions Inc.,
                                        dated March 2014, available from www.fujitsu.com/downloads/TEL/fnc/datasheets/flashwave9500.pdf
                                        (“Flashwave Datasheet 2”)
                                     “Optical Components and Devices for Next-Generation Photonic Networks,” by M. Kawai, K. Mori, T.
                                        Yamamoto, O. Tsuboi, K. Tanaka, K. Morito, I. Sawaki, and M. Suguwara, dated July 10, 2006,
                                        published in Fujitsu Sci. Tech. J. 42.4, pp. 483-93 (October 2006);
                                     “Fujitsu’s Third-Generation Optical Transport Solution for Metro Optical Networks: Flashwave 7500,”
                                        by H. Matsumoto, H. Iino, S. Carlton, dated April 10, 2006, published in Fujitsu Sci. Tech. J. 42.4, pp.
                                        460-68 (October 2006) (“Flashwave Paper”);
                                     “Unit Descriptions, Flashwave 7500, Release 5.2, Issue 1, April 2008,” from Fujitsu Network
                                        Communications Inc., dated April 2008 (“Flashwave Unit Description”);
                                     “Optical Burst Switches,” by T. Yamamoto, from Fujitsu Limited and Fujitsu Laboratories Limited,
                                        dated 2006 (“Fujitsu Powerpoint”);
                                     “Fujitsu Powered Video on Demand Solutions,” from Fujitsu Network Commmunications Inc., dated
                                        2005 (“VOD Paper”); and
                                     Information and documents available from Fujitsu’s website (www.fujitsu.com), specifically the pages
                                        describing Fujitsu’s Flashwave 7500 (www.fujitsu.com/us/services/telecom/products/flashwave-
                                        7500.html) and Fujitsu’s Flashwave 9500 (www.fujitsu.com/us/services/telecom/products/flashwave-
                                        9500.html) (“Website”) (collectively, the “Fujitsu ROADM Materials”).
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 127 of 161

                                                                                          CONFIDENTIAL



    According to Fujitsu’s Flashwave Paper:
    “Fujitsu has chosen a device called a wavelength selectable switch (WSS) as the core of its next generation
    products. This device improves on the switch fabric in second-generation systems. The WSS performs the
    traditional switching and also performs channel power balancing and can switch traffic between multiple rings.
    This device enables new network configurations such as hubs and meshes, which gives network planners a high
    degree of flexibility.

    “Another dramatic new development in optical communications is the use of lasers that can be tuned across the
    full range of wavelengths, allowing users to dynamically reconfigure wavelengths within a system. The WSS
    has the unique ability to allow any input port to accept or drop any wavelength (each port in a typical second-
    generation system is dedicated to a specific wavelength). When full-band tunable lasers are used with the WSS,
    a line card can operate at any wavelength. This greatly improves the time to market for new services and
    simplifies network planning. Fujitsu has coined the term “dynamic optical add-drop multiplexer (DOADM) to
    describe this configuration. [Note – a “DOADM” is equivalent to a “ROADM.”].”

    “[A] WSS element can drop wavelengths to any of multiple paths. If all the wavelengths cannot be supported by
    a single WSS card, more WSS cards can be daisy chained to further separate the wavelengths until each one
    exist a single fiber. The advantage of using WSSs is that any wavelength can be directed to any output fiber.
    This mode of operation is called colorless because output ports are not associated with a particular wavelength
    or color. ...

    “Through traffic enters a WSS element, and wavelengths that were dropped and should not continue are blocked
    from the output fiber. The mirrors in a WSS position wavelengths passing through the node to the output fiber.
    Other wavelengths are added via transponder cards through add-port fibers on the WSS and are also directed to
    the output fiber. In this way, through traffic and add traffic are multiplexed together and then amplified and
    output from the node.”

    According to Fujitsu’s Flashwave Paper, the following diagram depicts the operation of Fujitsu’s Flashwave
    ROADM (aka DOADM) devices:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 128 of 161

                                                                                        CONFIDENTIAL




     (Flashwave Paper, Figure 3, p. 465)


    According to Fujitsu’s Website, Fujitsu describes the functionality of its ROADMs, which include WSSs, as
    follows:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 129 of 161

                                                                                         CONFIDENTIAL


    “FLASHWAVE 7500 Metro/Regional Multiservice ROADM: The FLASHWAVE 7500 optical transport
    system is the global superhighway for flexible high bandwidth service delivery. It offers the most advanced
    DWDM, Optical hubbing, ROADM, and network design capabilities to deliver and manage growing metro and
    regional networks. The system supports both ANSI and ETSI-certified solutions, along with different
    configurations to optimize your metro and regional network infrastructures.
         DWDM Optical Hubbing
         10 Gbps and 40 Gbps fully tunable DWDM wavelengths
         G.709 OTN interfaces, including MSPP-on-a-card
         Advanced functions for operational simplification
         Complete network automation from design to management

    “Advanced Wavelength Selective Switch:
    The optical core of this Dense Wavelength Division Multiplexing (DWDM) platform is based on an advanced
    Wavelength Selective Switch (WSS). This delivers the most flexible wavelength routing and topology available
    today. The platform enables optical mesh architectures, with which metro and regional carriers are shaping the
    DWDM transport network of the future. It also integrates optical multiplexer/demultiplexer, variable optical
    attenuation and a Micro Electrical Mechanical System (MEMS)-based optical switch into a single component.
    The WSS removes the need for fiber jumpers when adding or dropping wavelengths. Overall, the capabilities of
    the FLASHWAVE 7500 system allow drastic reductions in both CAPEX and OPEX.

    “Flexible, Modular Architecture:
    The FLASHWAVE 7500 Metro/Regional Multiservice ROADM is an economical and sophisticated solution for
    today’s metro and regional bandwidth requirements for up to 40 wavelengths, 24 nodes and 1000 km in
    distance. Remote software provisioning and sophisticated self-tuning features allow rapid service activation.
    Advanced optical line cards provide efficient on-ramps to a fully photonic backbone, delivering key business
    services such as Video on Demand (VoD), residential high-speed Internet access and enterprise data services
    across metro and regional networks up to 1000 kilometers.

    “Over the past seven years, WDM networks have evolved from simple point-to-point systems to single-ring
    networks to advanced interconnected mesh architectures. Reconfigurable Optical Add/Drop Multiplexers
    (ROADMs) are the key network element enabling these advanced networks, along with a key technology
    component called a Wavelength Selective Switch (WSS).”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 130 of 161

                                                                                          CONFIDENTIAL



    “Fujitsu was the first vendor to develop and deploy ROADM technology in 2003, and the first to incorporate a
    WSS-based optical switch fabric. Fujitsu remains the global industry leader in metro/regional ROADM
    technology and solutions.

    “Prior to ROADMs, DWDM systems were commonly implemented using “fixed filters” in what is known as a
    “banded” DWDM architecture. A typical banded DWDM system provided 32 channels in eight groups of four
    channels in each group. Banded DWDM systems, like the Fujitsu FLASHWAVE 7420, remain popular for
    many access WDM and price-sensitive applications. ROADMS offer additional size, flexibility, and
    performance benefits, including:

          Improved network utilization due to single-channel granularity
          Non-block access to any lambda – improved network efficiency
          Flexibility & service velocity – drop any channel and any number of channels at any site
          Integrated auto-power balancing, eliminating costly & timely manual tuning
          Full band tunable transponders
          Support for interconnected ring and mesh architectures
          A-Z end-to-end wavelength provisioning

    “The keys to any ROADM are the optical switch fabric and optical switching technology. Fujitsu employs an
    advanced Wavelength Selective Switch (WSS) module as our optical switching “engine.” The WSS provides
    wavelength selection, switching, power monitoring, and auto-power balancing all within a single device. In
    addition, the WSS allows Fujitsu ROADMS to support advanced network architectures such as multidegree hub
    nodes and mesh architectures.”


    According to Fujitsu’s Website, Fujitsu’s Flashwave 9500 product contains a ROADM:
    “The FLASHWAVE 9500 is the definitive Packet ONP. Its unique hardware and software architecture
    integrates Ethernet, ROADM and SONET/SDH technology in a single shelf that drives cost out of today's metro
    network. As high-bandwidth, high-quality multimedia packet-centric services dominate, service providers can
    deploy the FLASHWAVE 9500 platform to enjoy the cost and manageability that optical networking has always
    provided.
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 131 of 161

                                                                                            CONFIDENTIAL


    “The FLASHWAVE 9500 Packet ONP solution family is designed to consist of common interface cards and
    system software across a variety of configurations, traffic capacity ranges, and entry prices allowing service
    providers to cost-optimize their network.

          Purpose-built modular design
          Fujitsu patent-pending universal TDM/Packet fabric
          MPLS-based connection-oriented Ethernet transport technology to deliver private-line quality Ethernet
           aggregation and connectivity services
          Integrated ROADM technology to deliver bulk bandwidth economically and with operational simplicity
          Next-generation SONET/SDH technology to support the full range of network services while retaining
           operational continuity with existing networks
          High density multiservice, multirate TDM interfaces
          A full 40G-ready ROADM in one-quarter of a shelf
          480G of SONET/SDH or packet bandwidth in only one-third of a rack”


    According to Fujitsu’s Flashwave Datasheet, Fujitsu’s ROADM functions include:
        “High-density 8-degree ROADM configuration in a single 13 RU shelf
        8-degree x 88-channel Wavelength Selectable Switch (WSS)
        Operator-selectable ITU-T wavelengths support 50 GHz ITU-T grid
        ROADM full-band tunable interface units
              o 10G universal transponder
              o 40G transponder
              o 8-port multirate muxponder
        10G/40G wavelength support – 100G ready
        Automatic level and gain control (No manual attenuation)
        Per-channel optical channel monitoring
        Operator-tunable dispersion compensation
        Narrowband direct connect
        SONET SDCC and OTN GCC support
        OCh-DPRING optical protection
        Operator-configurable Forward Error Correction options (FEC or EFEC)”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 132 of 161

                                                                                            CONFIDENTIAL




    According to Fujitsu’s Flashwave Datasheet, Fujitsu’s Flashwave products incorporate ROADMs as follows:




    (Flashwave Datasheet, p. 7)


    According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave products include a ROADM:

    “The FLASHWAVE 9500 Packet ONP delivers ROADM, OTN, Ethernet and TDM technologies for deploying
    optical ring, mesh, and linear add/drop topologies with 99.999% service availability. All plug-in cards, fans and
    chassis power distribution are designed for resilient operation with no single point of failure. The modular
    architecture enables carriers to select configurations for specific applications, whether ROADM-only,
    aggregation-only, or combinations of service aggregation and WDM on a single network element. The
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 133 of 161

                                                                                            CONFIDENTIAL


    FLASHWAVE 9500 system reduces footprint, capital/operational expenses, and complexity by collapsing
    multiple technologies and network layers into a single, easy-to-use, modular platform.”

    “High-Density 88-Channel Pluggable ROADM: The 88-channel pluggable ROADM provides per-channel
    add/drop capability. This offers flexibility and capacity scaling that enables service providers to address metro,
    regional and core networks now and into the future. The central switch fabric optimizes the ROADM technology
    through sub-wavelength grooming and aggregation. The flexibility of the ROADM allows a mix of services
    transported over 10G, 40G, 100G and future 400G rates onto any of the 88 channels. The FLASHWAVE 9500
    system offers up to a 12-degree optical multi-TID hub for mesh network wavelength mapping. This higher
    density optical hub increases network interconnect capability while reducing transponder requirements through
    direct WSS interconnect between collocated network elements.”

    “System Capacity
        960 Gbps non-blocking SONET/SDH grooming
        1.2 Tbps non-blocking packet grooming
        2.4 Tbps OTN switch fabric w/ODU0, 1, 2, 2e, 3, 4 and ODU flex grooming
        20 Gbps non-blocking VT grooming
        Up to 8 degrees of ROADM connectivity
        88 x 10 Gbps/40 Gbps/100 Gbps wavelengths per ROADM degree
        Universal interface slots
             o SDS shelf: 16
             o HDS shelf: 24”

    “ROADM Functions:
        Asymetric multi-TID 12-degree hub
        High-density 8-degree ROADM configuration in a single shelf or distributed across multiple shelves
         (split-hub ROADM)
        8-degree x 88-channel Wavelength Selectable Switch (WSS)
        Operator-selectable ITU-T wavelengths support 50 GHz ITU-T grid
        ROADM full-band tunable interface units
             o 10G universal transponder
             o 40G transponder
             o 12-port multirate muxponder
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 134 of 161

                                                                                      CONFIDENTIAL


              o 100G transponder/muxponder
          10G/40G/100G wavelength support
          Per-channel optical channel monitoring
          Narrowband direct connect
          SONET SDCC and OTN GCC support
          OCh-DPRING optical protection


    According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave product is a ROADM:




    (Flashwave Datasheet 2, p. 2)
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 135 of 161

                                                                                        CONFIDENTIAL



    According to Fujitsu’s Flashwave Datasheet 2, Fujitsu’s Flashwave products provide ROADM-based transport
    and service delivery:




    (Flashwave Datasheet 2, p. 2)


    According to Fijitsu’s Flashwave Unit Description, Fujitsu sells a “2D-ROADM Unit” depicted in the figure
    below, which shows the input and output ports in the ROADM unit:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 136 of 161

                                                                        CONFIDENTIAL
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 137 of 161

                                                                                           CONFIDENTIAL


    According to Fijitsu’s Flashwave Unit Description, Fujitsu’s “2D-ROADM Unit” has the following features,
    including separating wavelengths, several input and output channels, and optical channel monitors:




    Fujitsu’s Flashwave Unit Description states that Fujitsu’s Flashwave ROADMs include wavelength selective
    switch components and referes to them as “WSS Core Switch Unit.”

    According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs operates
    as follows:
    “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical input port
    can serve an individual wavelength or a multiwavelength optical signal of up to forty channels. One optical input
    port receives the WDM signal from the preamplifier to manage through traffic, and the other eight optical input
    ports handle either individual wavelengths, or multiwavelength signals. The WSS Core Switch receives these
    signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux unit. Any wavelength launched
    into any of the nine optical input ports can be selected for transmission through the optical output port.
    Individual wavelengths received through input ports are either selected to pass through the unit, or blocked.

    "The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected wavelength. In
    addition, the VOA function equalizes all wavelengths so that each individual wavelength enters the postamp
    with the same fixed power. The VOA also provides preemphasis functionality (for example, to counteract
    amplifier tilt of a succeeding in-line amplifier).”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 138 of 161

                                                                                        CONFIDENTIAL



    According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs has the
    following features:




    Fujitsu’s Flashwave Unit Description provides the following functional block diagram of Fujitsu’s WSS Core
    Switch Unit in its ROADMs:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 139 of 161

                                                                                      CONFIDENTIAL




    According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs operates
    according to the following description of the traffic flow through the WSS component:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 140 of 161

                                                                                                       CONFIDENTIAL


     Traffic Flow

     T his section describes the traffl.c l:low through the SFMA-CMCl unit.

     Photo Detect-ion
     Incoming signals are routed to the photo d etection function. The photo detection function
     monit ors the power level. of the nine incom ing signals and reports in fo rmation back to the
     unit control funotion. T h is limcrion also performs power balancing so that the signals can be
     readily combined in the WSS mociu~e. If signal power falls below a set level o n a given
     chan nel, the SF 1A-CM l u nit raises an alarm on that chan nel.
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 141 of 161

                                                                                                            CONFIDENTIAL


     WSSM.odule
     T he optical signals from the p hoto detrotio n u nit are routed to the WSS mod ule. ThJ.,;
     module combines wavelength.sin ac.c:ordance with user p rovisioning and bloc ks any unused
     wavelengths so that they c.annot pa.ss through the unit.. T he WSS mod ule adjrusts ind ividual
     wavelength chan nels to balance the output signal usin g feed back received fro m the Optical
     Channel Monitor function.

     Optical Channel Monitor
     T he outgo ing multiwavelength signal i:S split with one ver.sion routecl to the Op tical C hannel
     Monitor fun ction. Th is fun ctio n monitors the op tical power on eac h o f the 40 incl.ividual
     wavelength chan nels in the o utgoi ng signal. lnformation on channel power is used to make
     adjustments in t he WSS moclule so that the outgoing .s ignal l.s optim ized fo r tran.s missio n to
     t he post.amp unit.

     Optical Transmission

     T he combined \VDM signal is t ransmitted. though a shuttered LC connector 0 11 the u nit
     fron t panel. From t here it is conneoted into t he po.stamp traffic How through the Amplifier
     un it (APMA-xxCl/U ! ) for tran.smissio11 into the network

     Memory and Contaro,I

     T he WSS Core Switch un it (SFMA-C MC l ) performs memory and control function.s fo r
     fil tering op tical wavelengths from the input signals. T he WSS Core Switch provides
     monitori ng and power balanci ng to control wavelength channels pas.si ng through t he unit.
     T he u nit also provrdes perfo rmance monitoring and alarm and provisionin g tasks. T he un it
     comm un icate.s with other uni ts and wi th the NE M anagement (N EM) Shelf Proces-so r u nit
     (M PMA) throug h a backplane interface.

     Synchronization

     Synch ro nization is not requ ired because this un it is comp letely o ptical. T he WSS Core
     Switch u nit {SPMA-CMCl) performs wavelength .select io n, blocki ng, and combinat io n
     optically, wi thou t the use o f po inter bytes or o ther timing mecha nisms.

     WSS Core Switch Unit Optlcal Traffic Detection Po ints

     T h is subsection d escribes t he WSS Core Switch unit (SFMA-CMCI) opt ical d etection points
     used to report optical alarms and perfo rmance mea.sure me11ts for the WDM and WCH
     facilities and associated ports.
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 142 of 161

                                                                                         CONFIDENTIAL



    According to Fujitsu’s Flashwave Unit Description, the following figure shows how traffic passes through
    Fujitsu’s WSS Core Switch Unit as follows:
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 143 of 161

                                                                        CONFIDENTIAL
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 144 of 161

                                                                                                                           CONFIDENTIAL



a) multiple fiber collimators,        The Fujitsu ROADMs include multiple fiber collimators, providing an input port for a multi -wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS switching component (a
                                      “switching module” or “WSS device” or “WSS Core Switch Unit”). The switching module includes multiple
                                      fiber collimators, providing an input for multi-wavelength optical signal and a plurality of output ports.


b) a wavelength-separator, for        The Fujitsu ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
into multiple spectral channels;      According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS-based switching module.
                                      The switching module includes a wavelength separator, for separating multi-wavelength optical signal from said
                                      input port into multiple spectral channels.

                                      According to Fijitsu’s Flashwave Unit Description, Fujitsu’s “2D-ROADM Unit” “separates a 40-channel
                                      multiwavelength optical WDM signal into 40 individual wavelength channels.” It achieves this wavelength
                                      separation using a wavelength-separator, aka a diffraction grating:
                              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 145 of 161

                                                                                                                            CONFIDENTIAL


c) a beam-focuser, for focusing      The Fujitsu ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into          spots.
corresponding spectral spots; and
                                     According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS-based switching module.
                                     The switching module includes a beam-focuser, for focusing said spectral channels into corresponding spectral
                                     spots.

d) a spatial array of channel        The Fujitsu ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that    micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror             being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral        any selected ones of said output ports and to control the power of said received spectral channels coupled into
channels, said channel               said output ports.
micromirrors being pivotal about
two axes and being individually      According to Fujitsu’s ROADM Materials, Fujitsu’s ROADM products include a WSS-based switching module.
and continuously controllable to     The switching module includes a spatial array of channel micromirrors positioned such that each channel
reflect corresponding received       micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
spectral channels into any           being individually and continuously controllable to reflect said corresponding received spectral channels into
selected ones of said output ports   any selected ones of said output ports and to control the power of said received spectral channels coupled into
and to control the power of said     said output ports.
received spectral channels
coupled into said output ports.      According to Fujitsu’s Website, the switching module (the WSS Core Switch Unit) in Fujitsu’s ROADMs use
                                     micro-electromechanical mirrors (“MEMS” or “micromirrors”) as the switching engine component within the
                                     switching module as follows:

                                     “Advanced Wavelength Selective Switch:
                                     The optical core of this Dense Wavelength Division Multiplexing (DWDM) platform is based on an advanced
                                     Wavelength Selective Switch (WSS). This delivers the most flexible wavelength routing and topology available
                                     today. The platform enables optical mesh architectures, with which metro and regional carriers are shaping the
                                     DWDM transport network of the future. It also integrates optical multiplexer/demultiplexer, variable optical
                                     attenuation and a Micro Electrical Mechanical System (MEMS)-based optical switch into a single component.
                                     The WSS removes the need for fiber jumpers when adding or dropping wavelengths. Overall, the capabilities of
                                     the FLASHWAVE 7500 system allow drastic reductions in both CAPEX and OPEX.”
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 146 of 161

                                                                                           CONFIDENTIAL


    According to Fujitsu’s Powerpoint, the switching module (the WSS Core Switch Unit) in Fujitsu’s ROADMs
    use micro-electromechanical mirrors (“MEMS” or “micromirrors”) as the switching engine component within
    the switching module as follows:




    According to Fujitsu’s Flashwave Paper, Fujitsu’s WSS uses mirrors as follows:
    “Through traffic enters a WSS element, and wavelengths that were dropped and should not continue are blocked
    from the output fiber. The mirrors in a WSS position wavelengths passing through the node to the output fiber.
    Other wavelengths are added via transponder cards through add-port fibers on the WSS and are also directed to
    the output fiber. In this way, through traffic and add traffic are multiplexed together and then amplified and
    output from the node.

    According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs switches
    (or routes) and attentuates wavelengths as follows:

    “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical input port
    can serve an individual wavelength or a multiwavelength optical signal of up to forty channels. One optical input
    port receives the WDM signal from the preamplifier to manage through traffic, and the other eight optical input
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 147 of 161

                                                                                           CONFIDENTIAL


    ports handle either individual wavelengths, or multiwavelength signals. The WSS Core Switch receives these
    signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux unit. Any wavelength launched
    into any of the nine optical input ports can be selected for transmission through the optical output port.
    Individual wavelengths received through input ports are either selected to pass through the unit, or blocked.

    "The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected wavelength. In
    addition, the VOA function equalizes all wavelengths so that each individual wavelength enters the postamp
    with the same fixed power. The VOA also provides preemphasis functionality (for example, to counteract
    amplifier tilt of a succeeding in-line amplifier).”

    According to Fujitsu’s Website, Fujitsu describes the functionality of its ROADMs, which include WSSs, as
    follows:
    “The keys to any ROADM are the optical switch fabric and optical switching technology. Fujitsu employs an
    advanced Wavelength Selective Switch (WSS) module as our optical switching “engine.” The WSS provides
    wavelength selection, switching, power monitoring, and auto-power balancing all within a single device. In
    addition, the WSS allows Fujitsu ROADMS to support advanced network architectures such as multidegree hub
    nodes and mesh architectures.”

    According to Fujitsu’s Flashwave Unit Description, Fujitsu’s WSS Core Switch Unit in its ROADMs operates
    as follows:
    “The WSS Core Switch unit provides nine optical input ports and one optical output port. Each optical input port
    can serve an individual wavelength or a multiwavelength optical signal of up to forty channels. One optical input
    port receives the WDM signal from the preamplifier to manage through traffic, and the other eight optical input
    ports handle either individual wavelengths, or multiwavelength signals. The WSS Core Switch receives these
    signals from a WSS HUB Switch unit (hub applications only), or a Mux/Demux unit. Any wavelength launched
    into any of the nine optical input ports can be selected for transmission through the optical output port.
    Individual wavelengths received through input ports are either selected to pass through the unit, or blocked.

    “The WSS Core Switch provides individual variable optical attenuation (VOA) for each selected wavelength. In
    addition, the VOA function equalizes all wavelengths so that each individual wavelength enters the postamp
    with the same fixed power. The VOA also provides preemphasis functionality (for example, to counteract
    amplifier tilt of a succeeding in-line amplifier).”
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 148 of 161

                                                                                                                      CONFIDENTIAL


12. The wavelength-separating-      The channel micromirrors of the ROADMs described in claim 1 are silicon micromachined mirrors.
routing apparatus of claim 1
wherein each channel micro-         Fujitsu ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include silicon
mirror is a silicon micromachined   micromachined mirrors.
mirror.




       322421186.1
                         Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 149 of 161

                                                                                                                    CONFIDENTIAL


                               Claims 7, 8 and 13 of U.S. Patent No. RE42,368
                                                      v.
        Tellabs Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


         Claim                                                           Product Analysis
1. An optical add-drop     Tellabs makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
apparatus comprising:      (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which
                           is a wavelength separating-routing apparatus.

                           Several documents detail the functionality of Tellabs’s ROADM products, including:
                               “DATASHEET: Tellabs® 7100 Optical Transport System: Fully Integrated Transport and Services
                                  Delivery Platform” from Tellabs, dated 2010 (“Datasheet”);
                               “PRODUCT OVERVEIW: Tellabs Packet-Optical Transport: The Tellabs 7100 series is an
                                  integrated intelligent Ethernet, SONET/SDH, OTN and ROADM-based DWDM,” from Tellabs,
                                  dated 2011 (“Product Overview”);
                               “WHITE PAPER: Tellabs® Optical Enterprise Solution: Bringing Cost-Effective, Secure and
                                  Reliable, High-Bandwidth and Energy-Efficient Optical Networking to Federal Agencies,” from
                                  Tellabs, dated 2009 (“White Paper”); and
                               information and documents available from Tellabs’s website (tellabs.com) (“Website”)
                                  (collectively, ROADM Materials”).

                           According to Tellabs’s Datasheet:
                           “The Tellabs 7100 OTS features an integrated dynamic optical core and intelligent services interfaces that
                           together deliver Add/Drop Multiplexer (ADM) capability or Layer 2 packet switching on a single blade.
                           Dynamic optical networking enables you to meet today’s network needs while supporting the ability to
                           effortlessly deploy additional nodes for future expansion via a multi-degree Reconfigurable Optical ADM
                           (ROADM) and optical switching technologies. ...

                           “Features that Deliver Immediate and Future Benefits: Increased Network Flexibility and Service Delivery:
                           The Tellabs 7100 OTS overcomes the shortcomings of point-to-point Wavelength Division Multiplexer
                           (DWDM) systems by introducing a multi-degree ROADM architecture based on Wavelength Selective
                           Switching (WSS) technology. This architecture simplifies network engineering, solves the stranded


                                                                   1
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 150 of 161

                                                                                           CONFIDENTIAL


  capacity issues that can occur as a result of channel banding and eliminates re-engineering to accommodate
  moves and changes.”

  “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
  degree optical switching functionality at each ROADM node. Each switching module contains a WSS
  capable of dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any
  combination, and can support 10G and 40G wavelengths simultaneously.

  According to Tellabs’s Product Overview:
  “The use of ROADMs in the network eliminates the need for unnecessary electronics at every site
  throughout the network. ...

  “The Tellabs 7100 OTS uses intelligent services modules that deliver MSPP capability, native Ethernet
  switching and OXC capabilities. ...

  “The Tellabs 7100 OTS enables service providers to meet today’s bandwidth needs while supporting the
  ability to effortlessly deploy additional nodes for future expansion via a multi-degree ROADM. In addition,
  the control plane is based on Automatic Switched Optical Network/Generalized Multiprotocol Label
  Switching (ASON/GMPLS), providing accurate network resource inventory and robust mesh restoration. ...

  “The Tellabs® 7100 Nano™ Optical Transport System is a smaller version of the flagship Tellabs 7100
  OTS that offers even more flexibility, efficiency and cost-effectiveness. It provides critical ROADM
  features available with the Tellabs 7100 OTS — with the size, density, low power requirements and
  capabilities that make it an ideal solution at the network edge and enterprise customer locations.

  “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
  OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs
  7100 OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.

  “The Tellabs 7100 Nano OTS is a self-sufficient, standalone system designed for quick and easy
  installation. Like the Tellabs 7100 OTS, it supports 10 Gbps and 40 Gbps, enabling a four-fold bandwidth
  increase in capacity with minimal capital and operational investment. ...




                                         2
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 151 of 161

                                                                                                CONFIDENTIAL


  “Pluggable optics, software programmable service ports and multi-degree Wavelength Selective Switch
  (WSS)-based ROADM modules stop unnecessary truck rolls. ...

  “Multi-degree ROADM architecture gives service providers the ability to provision lightpaths where
  needed to deliver services and easily respond to unexpected demand in the network.”

  “The switching module also incorporates a passive wavelength combiner that can add or multiplex optical
  signals from up to nine tributary ports into an aggregate signal.

  “Network reconfiguration using the switching module allows flexible, remote provisioning of any demand,
  and simplifies network planning by safeguarding upgrade capacity and extending network life—resulting in
  operational and capital savings and faster revenue capture.”

  According to Tellabs’s White Paper:
  “Optical Networking with WSS ROADM:
  “Wavelength activation with older DWDM systems was complex, expensive, and slow. Activating a
  wavelength required complex planning followed by a truck roll to every node in the wavelength’s path to
  add transponders, balance, and tune the network. This resulted in high capital and operating expenses, while
  the time required to deploy and activate additional bandwidth was measured in weeks. This manual process
  also increased the potential for error and decreased reliability. ROADM enables wavelengths to be passed
  through and dropped or added remotely without new hardware and without a truck roll, reducing costs and
  speeding service activation.

  “Today’s third-generation ROADMs, including the Tellabs 7100 OTS, employ WSS. Now considered the
  technology of choice for carriers worldwide, WSS ROADM brings more flexibility and lower total cost of
  ownership to various network scenarios. WSS ROADM allows operators to route any wavelength, or any
  combination of wavelengths, to any node without the need to predefine traffic demands or install additional
  devices, thereby reducing the time to deploy new services.

  “WSS ROADMs enable the operator to select and then re-select the specific wavelength to add/drop at the
  node, which is particularly beneficial when traffic is difficult to predict or if it is expected to change often.
  WSS ROADMS can also be deployed not only in rings and chains, as in previous generations, but in multi-
  ring and mesh topologies common in metro core and regional WDM networks. The Tellabs 7100 OTS adds



                                            3
                          Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 152 of 161

                                                                                                                     CONFIDENTIAL


                            the ability to provide automatic power balancing, so when agencies insert a new node into an existing
                            network, the network automatically reengineers power levels appropriately.”

                            According to Tellabs’s Website:
                            “The Tellabs® 7100 Optical Transport Series ... offer[s] [p]rogrammable ROADM technology at the
                            optical layer.”

                            Press releases state that Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs of the
                            ROADMs.

an input port for an input Tellabs’s ROADMs include an input port for an input multi-wavelength optical signal having first spectral
multi-wavelength optical channels.
signal having first
spectral channels;         According to Tellabs’s Datasheet, Tellabs’ ROADM necessarily includes an input port for an input multi-
                           wavelength optical signal having first spectral channels as follows:
                           “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
                           degree optical switching functionality at each ROADM node. Each switching module contains a WSS
                           capable of dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any
                           combination, and can support 10G and 40G wavelengths simultaneously.”

                            According to Tellabs’s Product Overview, Tellabs’ ROADM necessarily includes an input port for an input
                            multi-wavelength optical signal having first spectral channels as follows:
                            “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
                            OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs
                            7100 OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.”

one or more other ports     Tellabs’s ROADMs include one or more other ports for second spectral channels.
for second spectral
channels;                   As shown in Tellabs’s ROADM Materials, Tellabs’s ROADMs include a WSS-based switching module.
                            The switching module includes one or more other ports for second spectral channels as follows:
                            “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
                            degree optical switching functionality at each ROADM node. Each switching module contains a WSS
                            capable of dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any


                                                                   4
                           Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 153 of 161

                                                                                                                        CONFIDENTIAL


                             combination, and can support 10G and 40G wavelengths simultaneously.”

                             “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
                             OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs
                             7100 OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.”

an output port for an        Tellabs’s ROADMs include an output port for an output multi-wavelength optical signal.
output multi-wavelength
optical signal;              According to Tellabs’s Datasheet, Tellabs’ ROADM necessarily includes an output port for an output
                             multi-wavelength optical signal as follows:
                             “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
                             degree optical switching functionality at each ROADM node. Each switching module contains a WSS
                             capable of dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any
                             combination, and can support 10G and 40G wavelengths simultaneously.”

                             According to Tellabs’s Product Overview, Tellabs’ ROADM necessarily includes an output port for an
                             output multi-wavelength optical signal as follows:
                             “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
                             OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs
                             7100 OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.”

a wavelength-selective       The Tellabs ROADMs include a wavelength-selective device for spatially separating said spectral channels.
device for spatially
separating said spectral     According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
channels;                    module. The switching module includes a wavelength-selective device for spatially separating said spectral
                             channels.

a spatial array of beam -    The Tellabs ROADMs include a spatial array of beam-deflecting elements positioned such that each
deflecting elements          element receives a corresponding one of said spectral channels, each of said elements being individually
positioned such that         and continuously controllable in two dimensions to reflect its corresponding spectral channel to a selected
each element receives a      one of said ports and to control the power of the spectral channel reflected to said selected port.
corresponding one of
said spectral channels,      According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching


                                                                     5
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 154 of 161

                                                                                                                        CONFIDENTIAL


each of said elements        module. The switching module includes a spatial array of beam-deflecting elements positioned such that
being individually and       each element receives a corresponding one of said spectral channels, each of said elements being
continuously                 individually and continuously controllable in two dimensions to reflect its corresponding spectral channel to
controllable in two          a selected one of said ports and to control the power of the spectral channel reflected to said selected port.
dimensions to reflect its
corresponding spectral       According to Tellabs’s White Paper: “The Tellabs 7100 OTS adds the ability to provide automatic power
channel to a selected        balancing, so when agencies insert a new node into an existing network, the network automatically
one of said ports and to     reengineers power levels appropriately.”
control the power of the
spectral channel             Press releases state that Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs of the
reflected to said selected   ROADMs.
port.

7. The optical add-drop      The ROADMs described in claim 1 further include alignment mirrors for adjusting alignment of said input
apparatus of claim 1         and output multi-wavelength optical signals and said second spectral channels with said wavelength-
further comprising           selective device.
alignment mirrors for
adjusting alignment of       According to Tellabs’s Specifications, Tellabs’s ROADMs use at least a MEMs WSS. The WSS include
said input and output        alignment mirrors for adjusting alignment of said input and output multi-wavelength optical signals and
multi-wavelength             said second spectral channels with said wavelength-selective device.
optical signals and said
second spectral channels
with said wavelength-
selective device.

8. The optical add-drop      The ROADMs described in claim 7 further comprise collimators associated with the alignment mirrors,
apparatus of claim 7         and imaging lenses in a telecentric arrangement with said alignment mirrors and said collimators.
further comprising
collimators associated       According to Tellabs’s Specifications, Tellabs’s ROADMs use at least a MEMs WSS. The WSS include
with said alignment          collimators associated with the alignment mirrors, and imaging lenses in a telecentric arrangement with
mirrors, and imaging         said alignment mirrors and said collimators.
lenses in a telecentric
arrangement with said


                                                                      6
                        Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 155 of 161

                                                                                                               CONFIDENTIAL


alignment mirrors and
said collimators.

13. The optical add-      The beam deflecting elements of the ROADMs described in claim 1 comprise micromachined mirrors.
drop apparatus of claim
1, wherein said beam-     According to Tellabs’s Specifications, Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs
deflecting elements       of the ROADMs. The WSS include micromachined mirrors.
comprise
micromachined mirrors.




322421443.1




                                                                7
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 156 of 161

                                                                                                                        CONFIDENTIAL


                                          Claim 12 of U.S. Patent No. RE42,678
                                                            v.
               Tellabs Reconfigurable Optical Add Drop Multiplexers (“ROADM”) Accused Instrumentalities


             Claim                                                                Product Analysis
1. A wavelength-separating-      Tellabs makes, uses, sells, imports, and/or offers to sell reconfigurable optical add drop multiplexers
routing apparatus, comprising:   (“ROADMs”) and other products that incorporate wavelength selective switches (“WSSs”), each of which is a
                                 wavelength separating-routing apparatus.

                                 Several documents detail the functionality of Tellabs’s ROADM products, including:
                                     “DATASHEET: Tellabs® 7100 Optical Transport System: Fully Integrated Transport and Services
                                        Delivery Platform” from Tellabs, dated 2010 (“Datasheet”);
                                     “PRODUCT OVERVEIW: Tellabs Packet-Optical Transport: The Tellabs 7100 series is an integrated
                                        intelligent Ethernet, SONET/SDH, OTN and ROADM-based DWDM,” from Tellabs, dated 2011
                                        (“Product Overview”);
                                     “WHITE PAPER: Tellabs® Optical Enterprise Solution: Bringing Cost-Effective, Secure and Reliable,
                                        High-Bandwidth and Energy-Efficient Optical Networking to Federal Agencies,” from Tellabs, dated
                                        2009 (“White Paper”); and
                                     information and documents available from Tellabs’s website (tellabs.com) (“Website”) (collectively,
                                        ROADM Materials”).

                                 According to Tellabs’s Datasheet:
                                 “The Tellabs 7100 OTS features an integrated dynamic optical core and intelligent services interfaces that
                                 together deliver Add/Drop Multiplexer (ADM) capability or Layer 2 packet switching on a single blade.
                                 Dynamic optical networking enables you to meet today’s network needs while supporting the ability to
                                 effortlessly deploy additional nodes for future expansion via a multi-degree Reconfigurable Optical ADM
                                 (ROADM) and optical switching technologies. ...

                                 “Features that Deliver Immediate and Future Benefits: Increased Network Flexibility and Service Delivery:
                                 The Tellabs 7100 OTS overcomes the shortcomings of point-to-point Wavelength Division Multiplexer
                                 (DWDM) systems by introducing a multi-degree ROADM architecture based on Wavelength Selective
                                 Switching (WSS) technology. This architecture simplifies network engineering, solves the stranded capacity
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 157 of 161

                                                                                          CONFIDENTIAL


    issues that can occur as a result of channel banding and eliminates re-engineering to accommodate
    moves and changes.”

    “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
    degree optical switching functionality at each ROADM node. Each switching module contains a WSS capable of
    dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any combination,
    and can support 10G and 40G wavelengths simultaneously.

    According to Tellabs’s Product Overview:
    “The use of ROADMs in the network eliminates the need for unnecessary electronics at every site throughout
    the network. ...

    “The Tellabs 7100 OTS uses intelligent services modules that deliver MSPP capability, native Ethernet
    switching and OXC capabilities. ...

    “The Tellabs 7100 OTS enables service providers to meet today’s bandwidth needs while supporting the ability
    to effortlessly deploy additional nodes for future expansion via a multi-degree ROADM. In addition, the control
    plane is based on Automatic Switched Optical Network/Generalized Multiprotocol Label Switching
    (ASON/GMPLS), providing accurate network resource inventory and robust mesh restoration. ...

    “The Tellabs® 7100 Nano™ Optical Transport System is a smaller version of the flagship Tellabs 7100 OTS
    that offers even more flexibility, efficiency and cost-effectiveness. It provides critical ROADM features
    available with the Tellabs 7100 OTS — with the size, density, low power requirements and capabilities that
    make it an ideal solution at the network edge and enterprise customer locations.

    “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
    OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs 7100
    OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.

    “The Tellabs 7100 Nano OTS is a self-sufficient, standalone system designed for quick and easy installation.
    Like the Tellabs 7100 OTS, it supports 10 Gbps and 40 Gbps, enabling a four-fold bandwidth increase in
    capacity with minimal capital and operational investment. ...
Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 158 of 161

                                                                                           CONFIDENTIAL


    “Pluggable optics, software programmable service ports and multi-degree Wavelength Selective Switch (WSS)-
    based ROADM modules stop unnecessary truck rolls. ...

    “Multi-degree ROADM architecture gives service providers the ability to provision lightpaths where needed to
    deliver services and easily respond to unexpected demand in the network.”

    “The switching module also incorporates a passive wavelength combiner that can add or multiplex optical
    signals from up to nine tributary ports into an aggregate signal.

    “Network reconfiguration using the switching module allows flexible, remote provisioning of any demand, and
    simplifies network planning by safeguarding upgrade capacity and extending network life—resulting in
    operational and capital savings and faster revenue capture.”

    According to Tellabs’s White Paper:
    “Optical Networking with WSS ROADM:
    “Wavelength activation with older DWDM systems was complex, expensive, and slow. Activating a wavelength
    required complex planning followed by a truck roll to every node in the wavelength’s path to add transponders,
    balance, and tune the network. This resulted in high capital and operating expenses, while the time required to
    deploy and activate additional bandwidth was measured in weeks. This manual process also increased the
    potential for error and decreased reliability. ROADM enables wavelengths to be passed through and dropped or
    added remotely without new hardware and without a truck roll, reducing costs and speeding service activation.

    “Today’s third-generation ROADMs, including the Tellabs 7100 OTS, employ WSS. Now considered the
    technology of choice for carriers worldwide, WSS ROADM brings more flexibility and lower total cost of
    ownership to various network scenarios. WSS ROADM allows operators to route any wavelength, or any
    combination of wavelengths, to any node without the need to predefine traffic demands or install additional
    devices, thereby reducing the time to deploy new services.

    “WSS ROADMs enable the operator to select and then re-select the specific wavelength to add/drop at the node,
    which is particularly beneficial when traffic is difficult to predict or if it is expected to change often. WSS
    ROADMS can also be deployed not only in rings and chains, as in previous generations, but in multi-ring and
    mesh topologies common in metro core and regional WDM networks. The Tellabs 7100 OTS adds the ability to
    provide automatic power balancing, so when agencies insert a new node into an existing network, the network
                               Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 159 of 161

                                                                                                                             CONFIDENTIAL


                                      automatically reengineers power levels appropriately.”

                                      According to Tellabs’s Website:
                                      “The Tellabs® 7100 Optical Transport Series ... offer[s] [p]rogrammable ROADM technology at the optical
                                      layer.”

                                      Press releases state that Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs.

a) multiple fiber collimators,        The Tellabs ROADMs include multiple fiber collimators, providing an input port for a multi -wavelength optical
providing an input port for a         signal and a plurality of output ports.
multi-wavelength optical signal
and a plurality of output ports;      According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching module
                                      (“switching module”). The switching module includes multiple fiber collimators, providing an input for multi-
                                      wavelength optical signal and a plurality of output ports.

b) a wavelength-separator, for        The Tellabs ROADMs include a wavelength separator, for separating multi-wavelength optical signal from said
separating said multi-wavelength      input port into multiple spectral channels.
optical signal from said input port
into multiple spectral channels;      According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
                                      module. The switching module includes a wavelength separator, for separating multi-wavelength optical signal
                                      from said input port into multiple spectral channels.

c) a beam-focuser, for focusing       The Tellabs ROADMs include a beam-focuser, for focusing said spectral channels into corresponding spectral
said spectral channels into           spots.
corresponding spectral spots; and
                                      According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
                                      module. The switching module includes a beam-focuser, for focusing said spectral channels into corresponding
                                      spectral spots.

d) a spatial array of channel         The Tellabs ROADMs include a spatial array of channel micromirrors positioned such that each channel
micromirrors positioned such that     micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two axes and
each channel micromirror              being individually and continuously controllable to reflect said corresponding received spectral channels into
receives one of said spectral         any selected ones of said output ports and to control the power of said received spectral channels coupled into
                              Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 160 of 161

                                                                                                                              CONFIDENTIAL


channels, said channel                said output ports.
micromirrors being pivotal about
two axes and being individually       According to Tellabs’s ROADM Materials, Tellabs’s ROADM products include a WSS-based switching
and continuously controllable to      module. The switching module includes a spatial array of channel micromirrors positioned such that each
reflect corresponding received        channel micromirror receives one of said spectral channels, said channel micromirrors being pivotal about two
spectral channels into any            axes and being individually and continuously controllable to reflect said corresponding received spectral
selected ones of said output ports    channels into any selected ones of said output ports and to control the power of said received spectral channels
and to control the power of said      coupled into said output ports.
received spectral channels
coupled into said output ports.       Press releases state that Tellabs’s ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs.

2. The wavelength-separating-         The Tellabs ROADMs described in claim 1 further include a servo-control assembly, in communication with
routing apparatus of claim 1          said channel micromirrors and said output ports, for providing control of said channel micromirrors and thereby
further comprising a servo-           maintaining a predetermined coupling of each reflected spectral channel into one of said output ports.
control assembly, in
communication with said channel       According to Tellabs’s Datasheet:
micromirrors and said output          “The Tellabs 7100 OTS features an integrated dynamic optical core and intelligent services interfaces that
ports, for providing control of       together deliver Add/Drop Multiplexer (ADM) capability or Layer 2 packet switching on a single blade.
said channel micromirrors and         Dynamic optical networking enables you to meet today’s network needs while supporting the ability to
thereby maintaining a                 effortlessly deploy additional nodes for future expansion via a multi-degree Reconfigurable Optical ADM
predetermined coupling of each        (ROADM) and optical switching technologies. ...
reflected spectral channel into one
of said output ports.                 “Features that Deliver Immediate and Future Benefits: Increased Network Flexibility and Service Delivery:
                                      The Tellabs 7100 OTS overcomes the shortcomings of point-to-point Wavelength Division Multiplexer
                                      (DWDM) systems by introducing a multi-degree ROADM architecture based on Wavelength Selective
                                      Switching (WSS) technology. This architecture simplifies network engineering, solves the stranded capacity
                                      issues that can occur as a result of channel banding and eliminates re-engineering to accommodate
                                      moves and changes.”

                                      “The nine-port, Wavelength Selectable Switch (WSS)-based switching module performs the primary multi-
                                      degree optical switching functionality at each ROADM node. Each switching module contains a WSS capable of
                                      dynamically adding, dropping, or expressing any of 44 wavelengths to any of nine ports, in any combination,
                                      and can support 10G and 40G wavelengths simultaneously.
                             Case 3:14-cv-03348-EMC Document 205-12 Filed 02/14/19 Page 161 of 161

                                                                                                                          CONFIDENTIAL



                                    According to Tellabs’s Product Overview:
                                    “The use of ROADMs in the network eliminates the need for unnecessary electronics at every site throughout
                                    the network. ...

                                    “The Tellabs 7100 OTS enables service providers to meet today’s bandwidth needs while supporting the ability
                                    to effortlessly deploy additional nodes for future expansion via a multi-degree ROADM. In addition, the control
                                    plane is based on Automatic Switched Optical Network/Generalized Multiprotocol Label Switching
                                    (ASON/GMPLS), providing accurate network resource inventory and robust mesh restoration. ...

                                    “Like the Tellabs 7100 OTS, the Tellabs 7100 Nano OTS supports 88 wavelengths. The Tellabs 7100 Nano
                                    OTS can add or drop any number of wavelengths. Using the same service delivery modules as the Tellabs 7100
                                    OTS, wavelengths added or dropped from the Tellabs 7100 Nano OTS can be of any color.

                                    “Pluggable optics, software programmable service ports and multi-degree Wavelength Selective Switch (WSS)-
                                    based ROADM modules stop unnecessary truck rolls. ...

                                    “Network reconfiguration using the switching module allows flexible, remote provisioning of any demand, and
                                    simplifies network planning by safeguarding upgrade capacity and extending network life—resulting in
                                    operational and capital savings and faster revenue capture.”

                                    According to Tellabs’s Website:
                                    “The Tellabs® 7100 Optical Transport Series ... offer[s] [p]rogrammable ROADM technology at the optical
                                    layer.”

12. The wavelength-separating-      The channel micromirrors of the ROADMs described in claim 1 are silicon micromachined mirrors.
routing apparatus of claim 1
wherein each channel micro-         Tellabs ROADMs use at least a MEMs mirror array in the WSSs of the ROADMs. The WSS include silicon
mirror is a silicon micromachined   micromachined mirrors.
mirror.



       322421442.1
